 

Exhibit 10.5

 

SECOND AMENDED AND RESTATED INTERCREDITOR AGREEMENT

 

This SECOND AMENDED AND RESTATED INTERCREDITOR AGREEMENT (“Agreement”) is
entered into as of February 4, 2020, among SALLYPORT COMMERCIAL FINANCE, LLC
(“First Lien Creditor”), Lind Global Macro Fund, LP (“Second Lien Creditor”),
and Boxlight Corporation (sometimes referred to as “Debtor”), in light of the
following.

 

RECITALS

 

The Debtor and the First Lien Creditor have entered into that certain Account
Sale and Purchase Agreement, dated August 15, 2017, (the “First Lien Account
Agreement”) pursuant to which First Lien Creditor has agreed to extend certain
financial accommodations to Debtor;

 

The Debtor and the Second Lien Creditor have entered into that certain
Securities Purchase Agreement dated as of March 22, 2019 (the “Initial Second
Lien Credit Agreement”) and the Initial Note (as defined below), dated as of the
date hereof pursuant to which such Second Lien Creditor has extended certain
financial accommodations to Debtor;

 

The Debtor and the Second Lien Creditor have also entered into that certain
Securities Purchase Agreement (the “Second Second Lien Credit Agreement”) dated
as of December 13, 2019 and the Second Note (as defined below), dated as of the
date hereof pursuant to which such Second Lien Creditor has extended certain
financial accommodations to Debtor;

 

The Debtor and the Second Lien Creditor have also entered into that certain
Securities Purchase Agreement (the “Third Second Lien Credit Agreement”) and the
Third Note (as defined below), each dated as of the date hereof pursuant to
which such Second Lien Creditor has extended certain financial accommodations to
Debtor;

 

The obligations of Debtor under the First Lien Documents are to be secured on a
first priority basis by Liens on substantially all of the assets of Debtor;

 

The obligations of Debtor under the Second Lien Documents are to be secured on a
second priority basis by Liens on substantially all of the assets of Debtor;

 

The First Lien Creditor and the Second Lien Creditor have entered into an
Amended and Restated Intercreditor Agreement dated as of December 13, 2019 (the
“Original Intercreditor Agreement”);

 

In connection with the Debtor and the Second Lien Creditor entering into the
Third Second Lien Credit Agreement, the First Lien Creditor and Second Lien
Creditor desire to amend and restate the Original Intercreditor Agreement in
substantially the form hereof and enter into this Agreement to (a) reaffirm and
confirm the relative priority of their respective security interests in the
assets of Debtor, (b) provide for the application, in accordance with such
priorities, of proceeds of such assets and properties, and (c) address certain
other matters.

 

   

 

 

AGREEMENT

 

In consideration of the foregoing, the mutual covenants and obligations herein
set forth, and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

SECTION 1. Definitions; Rules of Construction.

 

1.1 Defined Terms. Any terms (whether capitalized or lower case) used in this
Agreement that are defined in the UCC shall be construed and defined as set
forth in the UCC unless otherwise defined herein; provided, that to the extent
that the UCC is used to define any term used herein and if such term is defined
differently in different Articles of the UCC, the definition of such term
contained in Article 9 of the UCC shall govern. As used in the Agreement, the
following terms shall have the following meanings:

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor statute.

 

“Bankruptcy Law” means the Bankruptcy Code and any other federal, state, or
foreign law for the relief of debtors or affecting creditors’ rights generally.

 

“Debtor” has the meanings set forth in the recitals to this Agreement.

 

“Business Day” means any day other than a Saturday, Sunday, or day on which
banks in New York City are authorized or required by law to close.

 

“Cash Collateral” has the meaning set forth in Section 6.2.

 

“Claimholders” means the First Lien Claimholders and the Second Lien
Claimholders, or any one of them.

 

“Collateral” means all of the assets of the Debtor, whether real, personal or
mixed, constituting First Lien Collateral or Second Lien Collateral. For the
avoidance of doubt, any stock or other equity interest of the Debtor issued to
the Second Lien Creditor in connection with the conversion of the obligations
owing to the Second Lien Creditor under any Note or any warrant received in
connection with any Second Lien Credit Agreement into such equity interests of
the Debtor in accordance with the terms of any Second Lien Credit Agreement
shall not constitute Collateral.

 

“Conforming Amendment” means any amendment to any Second Lien Document that is
substantively identical to a corresponding amendment to a comparable provision
of a First Lien Document.

 

“Debt” means First Lien Debt or Second Lien Debt, as the context requires.

 

“Default Disposition” has the meaning set forth in Section 5.1(d).

 

 2 

 

 

“DIP Financing” has the meaning set forth in Section 6.2.

 

“DIP Financing Conditions” means (a) that Second Lien Creditor retains its Liens
on the Collateral with the same priority as is set forth in Section 2.1 (other
than any administrative priority claim or a professional fee “carve-out”) , (b)
in the case of DIP Financing, that the principal amount of loans and face amount
of letters of credit available under such DIP Financing plus the principal
amount of outstanding obligations that constitute First Lien Debt does not
exceed the First Lien Cap, (c) the proposed Cash Collateral use or DIP Financing
does not compel the Debtor to seek confirmation of a specific plan of
reorganization for which all or substantially all of the material terms are set
forth in the Cash Collateral order or DIP Financing documentation, as
applicable, (d) the proposed Cash Collateral order or DIP Financing
Documentation does not expressly require the sale, liquidation or disposal of
all or substantially all of the Collateral prior to a default under the Cash
Collateral order or DIP Financing Documentation, (e) in the case of DIP
Financing, that the DIP Financing is otherwise subject to the terms of this
Agreement; (f) in the case of DIP Financing, the Liens securing such DIP
Financing are pari passu with or superior in priority to the then outstanding
First Lien Debt and the Liens securing such First Lien Debt and (g) in the case
of DIP Financing, the interest rate and fees are commercially reasonable under
the circumstances (and, if the DIP Financing includes any advance rates or
lending sublimits, such advance rates or lending sublimits, if any, are also
commercially reasonable under the circumstances).

 

“DIP Financing Documentation” means each of the agreements, documents and
instruments providing for, or evidencing any First Lien Debt owing in respect
of, (i) any DIP Financing provided by the First Lien Creditor or (ii) any third
party DIP Financing deemed consented to pursuant to Section 6.2, together with
any amendments, replacements, modifications, extensions, renewals or supplements
to, or restatements of, any of the foregoing.

 

“Disposition” or “Dispose” means the sale, assignment, transfer, license, lease
(as lessor), exchange, or other disposition (including any sale and leaseback
transaction) of any property by any person (or the granting of any option or
other right to do any of the foregoing).

 

“Enforcement Action” means

 

(a) the taking of any action to enforce any Lien in respect of the Collateral,
including the institution of any foreclosure proceedings, the noticing of any
public or private sale or other disposition pursuant to Article 9 of the UCC or
other applicable law, or any diligently pursued in good faith attempt to vacate
or obtain relief from a stay or other injunction restricting any other action
described in this definition,

 

(b) the exercise of any right or remedy provided to a secured creditor under the
First Lien Documents or the Second Lien Documents (including, in either case,
any delivery of any notice to otherwise seek to obtain payment directly from any
account debtor of the Debtor or any depositary bank, securities intermediary, or
other person obligated on any Collateral of the Debtor, the taking of any action
or the exercise of any right or remedy in respect of the Collateral, or the
exercise of any right of setoff or recoupment with respect to obligations owed
to the Debtor), under applicable law, at equity, in an Insolvency Proceeding or
otherwise, including the acceptance of Collateral in full or partial
satisfaction of an obligation,

 

 3 

 

 

(c) the Disposition of all or any portion of the Collateral, by private or
public sale or any other means,

 

(d) the solicitation of bids from third parties to conduct the Disposition of
all or a material portion of the Collateral to the extent undertaken and being
diligently pursued in good faith to consummate the Disposition of such
Collateral within a commercially reasonable time,

 

(e) the engagement or retention of sales brokers, marketing agents, investment
bankers, accountants, appraisers, auctioneers, or other third parties for the
purposes of valuing, marketing, or Disposing of all or a material portion of the
Collateral to the extent undertaken and being diligently pursued in good faith
to consummate the Disposition of such Collateral within a commercially
reasonable time,

 

(f) the exercise of any other enforcement right relating to the Collateral
(including the exercise of any voting rights relating to any equity interests
composing a portion of the Collateral) whether under the First Lien Documents,
the Second Lien Documents, under applicable law of any jurisdiction, in equity,
in an Insolvency Proceeding, or otherwise (including the commencement of
applicable legal proceedings or other actions with respect to all or any
material portion of the Collateral to facilitate the actions described in the
preceding clauses, and exercising voting rights in respect of equity interests
comprising Collateral), and

 

(g) the pursuit of Default Dispositions relative to all or a material portion of
the Collateral to the extent undertaken and being diligently pursued in good
faith to consummate the Disposition of such Collateral within a commercially
reasonable time;

 

provided, that (i) taking of any action in connection with the attempt to
receive, or receipt of Ordinary Course Collections and (ii) any exercise of
rights and remedies for specific performance or otherwise to compel the Debtor
to comply with any obligations under the Second Lien Documents shall not
constitute an “Enforcement Action”, and provided, further, that the conversion
by the Second Lien Creditor of the obligations owing under any Note in
accordance with the terms of any Second Lien Credit Agreement, and the sale or
other disposition of any equity interests received in connection therewith shall
not be considered and “Enforcement Action”.

 

“Excess First Lien Debt” means the sum of (a) the portion of the sum of the
principal amount of the advances of credit outstanding under the First Lien
Documents or the DIP Financing Documentation, that is in excess of the First
Lien Cap, plus (b) the portion of interest and fees that accrues or is charged
with respect to that portion of the principal amount of the advances described
in clause (a)) of this definition; provided, however, that any First Lien Debt
that is owed to Debtor or any of its Affiliates shall be deemed to be Excess
First Lien Debt (it being understood that nothing in this Agreement should be
interpreted as a consent by the First Lien Creditor or the Second Lien Creditor
to permitting Debtor or any of its affiliates in becoming a Person to whom First
Lien Debt is owed).

 

 4 

 

 

“Excess Second Lien Debt” means the sum of (a) the portion of the principal
amount of the loans outstanding under the Second Lien Documents that is in
excess of the Second Lien Cap, plus (b) the portion of interest and fees that
accrues or is charged with respect to that portion of the loans described in
clause (a) of this definition; provided, however, that any Second Lien Debt that
is owed to is owed to Debtor or any of its Affiliates shall be deemed to be
Excess Second Lien Debt (it being understood that nothing in this Agreement
should be interpreted as a consent by the First Lien Creditor or the Second Lien
Creditor to permitting Debtor or any of its affiliates in becoming a Person to
whom Second Lien Debt is owed).

 

“Final Order” means an order of a court of competent jurisdiction as to which
the time to appeal, petition for certiorari, or move for re-argument or
rehearing has expired and as to which no appeal, petition for certiorari, or
other proceedings for re-argument or rehearing shall then be pending or, in the
event that an appeal, writ of certiorari, or re-argument or rehearing thereof
has been filed or sought, such order shall have been affirmed or confirmed by
the highest court to which such order was appealed, or from which certiorari,
re-argument or rehearing was sought and the time to take any further appeal,
petition for certiorari or move for re-argument or rehearing shall have expired;
provided, that the possibility that a motion under Rule 59 or Rule 60 of the
Federal Rules of Civil Procedure or any analogous rule under the Federal Rules
of Bankruptcy Procedure or applicable state court rules of civil procedure, may
be filed with respect to such order shall not cause such order not to be a Final
Order.

 

“First Lien Cap” means, as of any date of determination, the result of:

 

(a) the sum of (which amount shall be increased by the amount of all interest,
fees, costs, expenses, indemnities, and other amounts accrued or charged with
respect to any of the First Lien Debt (other than Excess First Lien Debt) as and
when the same accrues or becomes due and payable, irrespective of whether the
same is added to the principal amount of the First Lien Debt and including the
same as would accrue and become due but for the commencement of an Insolvency
Proceeding, whether or not such amounts are allowed or allowable, in whole or in
part, in any such Insolvency Proceeding):

 

(i) $6,000,000, plus

 

(ii) the First Lien DIP Amount, minus

 

(b) the sum of:

 

(i) the aggregate amount of all payments of the principal of any term loan
obligations under the First Lien Account Agreement or any DIP Financing
Documentation among Debtor and First Lien Claimholders, plus

 

(ii) the amount of all payments of other obligations under the First Lien
Account Agreement or any DIP Financing among the Debtor and First Lien
Claimholders that result in a permanent reduction of the credit commitments
under the First Lien Account Agreement or such DIP Financing.

 

“First Lien Claimholders” means, as of any date of determination, the holders of
the First Lien Debt at that time, including the First Lien Creditor.

 

 5 

 

 

“First Lien Collateral” means the assets of the Debtor, whether real, personal
or mixed, with respect to which a Lien is granted (or purported to be granted)
as security for any First Lien Debt, including all proceeds and products
thereof.

 

“First Lien Collateral Documents” means the First Lien Account Agreement, and
any other agreement, document, or instrument pursuant to which a Lien is granted
(or purported to be granted) securing any First Lien Debt or under which rights
or remedies with respect to such Liens are governed.

 

“First Lien Account Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“First Lien Debt” means all obligations and all other amounts owing, due, or
secured under the terms of the First Lien Account Agreement or any other First
Lien Document, whether now existing or arising hereafter, including all
principal, premium, interest, fees, attorneys fees, costs, charges, expenses,
reimbursement obligations, any indemnities or guarantees, and all other amounts
payable under or secured by any First Lien Document (including, in each case,
any obligations and amounts in respect of any DIP Financing Documentation and
all other amounts accruing on or after the commencement of any Insolvency
Proceeding relating to the Debtor, or that would have accrued or become due
under the terms of the First Lien Documents but for the effect of the Insolvency
Proceeding and irrespective of whether a claim for all or any portion of such
amounts is allowable or allowed in such Insolvency Proceeding), in each case
whether direct or indirect, absolute or contingent, joint or several, due or not
due, primary or secondary, liquidated or unliquidated, secured or unsecured.

 

“First Lien Default” means any “Event of Default”, as such term is defined in
any First Lien Document.

 

“First Lien DIP Amount” means, solely to provide DIP Financing, $1,000,000.

 

“First Lien Documents” means the First Lien Collateral Documents and the First
Lien Account Agreement, and any DIP Financing Documentation.

 

“First Lien Priority Debt” means all First Lien Debt other than Excess First
Lien Debt.

 

“Governmental Authority” means the government of the United States of America or
any other nation, any political subdivision thereof, whether state, provincial,
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank, or other entity exercising executive, legislative, judicial,
taxing, regulatory, or administrative powers or functions of or pertaining to
government.

 

“Inalienable Interests” has the meaning set forth in Section 4.4.

 

“Initial Note” means the “Restated 2019-1 Note” as such term is defined in the
Third Second Lien Credit Agreement.

 

 6 

 

 

“Initial Second Lien Credit Agreement” has the meaning set forth in the recitals
to this Agreement.

 

“Insolvency Proceeding” means:

 

(a) any voluntary or involuntary case or proceeding under any Bankruptcy Law
with respect to the Debtor;

 

(b) any other voluntary or involuntary insolvency or bankruptcy case or
proceeding, or any receivership, liquidation or other similar case or proceeding
with respect to the Debtor or with respect to a material portion of its assets;

 

(c) any liquidation, dissolution, or winding up of the Debtor whether voluntary
or involuntary and whether or not involving insolvency or bankruptcy; or

 

(d) any assignment for the benefit of creditors or any other marshaling of
assets or liabilities of the Debtor.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a capital lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

 

“Note” means each of the Initial Note, the Second Note and the Third Note and
“Notes” means, collectively, the Initial Note, the Second Note and the Third
Note.

 

“Ordinary Course Collections” has the meaning set forth in Section 4.1.

 

“Payment in Full of First Lien Priority Debt” means, except to the extent
otherwise expressly provided in Section 5.5 or in Section 6.8:

 

(a) payment in U.S. Dollars in full in cash, immediately available funds or
other consideration (solely to the extent accepted by, and consented to, by the
First Lien Creditor in writing) of all of the First Lien Priority Debt; and

 

(b) termination or expiration of all commitments, if any, of the First Lien
Creditor to extend credit to the Debtor.

 

“Payment in Full of Second Lien Priority Debt” means:

 

(a) payment in U.S. Dollars in full in cash, immediately available funds, or
other consideration acceptable to the Second Lien Creditor of all of the Second
Lien Priority Debt (other than unasserted contingent indemnification
obligations); and

 

(b) termination or expiration of all commitments, if any, of the Second Lien
Creditor to extend credit to Debtor.

 

 7 

 

 

“person” means any natural person, corporation, trust, business trust, joint
venture, joint stock company, association, company, limited liability company,
partnership, Governmental Authority, or other entity.

 

“Pledged Collateral” has the meaning set forth in Section 5.4(a).

 

“Recovery” has the meaning set forth in Section 6.8.

 

“Second Lien Cap” means, as of any date of determination, the result of:

 

(a) $6,600,000 (which amount shall be increased by the amount of all interest,
fees, costs, expenses, indemnities, and other amounts accrued or charged with
respect to any of the Second Lien Debt (other than Excess Second Lien Debt) as
and when the same accrues or becomes due and payable, irrespective of whether
the same is added to the principal amount of the Second Lien Debt and including
the same as would accrue and become due but for the commencement of an
Insolvency Proceeding, whether or not such amounts are allowed or allowable, in
whole or in part, in any such Insolvency Proceeding), minus

 

(b) the aggregate amount of all payments of the principal of the term loan
obligations under the Second Lien Credit Agreements, plus

 

(c) any increase in the principal amount by payment-in-kind of interest accrued
on the amount set forth in clause (a).

 

“Second Lien Claimholders” means, as of any date of determination, the holders
of the Second Lien Debt at that time, including the Second Lien Collateral.

 

“Second Lien Collateral” means all of the assets of the Debtor, whether real,
personal, or mixed, with respect to which a Lien is granted (or purported to be
granted) as security for any Second Lien Debt, including all proceeds and
products thereof.

 

“Second Lien Collateral Documents” means the Second Lien Security Agreement, and
any other agreement, document, or instrument pursuant to which a Lien is granted
(or purported to be granted) securing any Second Lien Debt or under which rights
or remedies with respect to such Liens are governed.

 

“Second Lien Credit Agreement” means each of the Initial Second Lien Credit
Agreement, the Second Second Lien Credit Agreement and the Third Second Lien
Credit Agreement, and “Second Lien Credit Agreements” mean, collectively, the
Initial Second Lien Credit Agreement, the Second Second Lien Credit Agreement
and the Third Second Lien Credit Agreement.

 

“Second Lien Debt” means all obligations and all other amounts owing, due, or
secured under the terms of the Second Lien Credit Agreements or any other Second
Lien Document, whether now existing or arising hereafter, including all
principal, premium, interest, fees, attorneys fees, costs, charges, expenses,
reimbursement obligations, obligations with respect to loans, indemnities,
guarantees, and all other amounts payable under or secured by any Second Lien
Document (including, in each case, all amounts accruing on or after the
commencement of any Insolvency Proceeding relating to the Debtor, or that would
have accrued or become due under the terms of the Second Lien Documents but for
the effect of the Insolvency Proceeding and irrespective of whether a claim for
all or any portion of such amounts is allowable or allowed in such Insolvency
Proceeding), in each case whether direct or indirect, absolute or contingent,
joint or several, due or not due, primary or secondary, liquidated or
unliquidated, secured or unsecured.

 

 8 

 

 

“Second Lien Default” means any “Event of Default”, as such term is defined in
any Second Lien Document.

 

“Second Lien Deficiency Claim” means any portion of the Second Lien Debt
consisting of an allowed unsecured claim under Section 506(a) of the Bankruptcy
Code (or any similar provision under any other law governing an Insolvency
Proceeding).

 

“Second Lien Documents” means the Second Lien Collateral Documents, the Second
Lien Credit Agreements, the Notes, and each of the other Transaction Documents
(as that term is defined in each Second Lien Credit Agreement).

 

“Second Lien Priority Debt” means all Second Lien Debt other than Excess Second
Lien Debt.

 

“Second Lien Secured Claim” means any portion of the Second Lien Debt not
constituting a Second Lien Deficiency.

 

“Second Lien Security Agreement” means the “Security Agreement” as that term is
defined in the Subsequent Second Lien Credit Agreement.

 

“Second Note” means the “Restated 2019-2 Note” as such term is defined in the
Third Second Lien Credit Agreement.

 

“Second Second Lien Credit Agreement” has the meaning set forth in the recitals
to this Agreement.

 

“Standstill Notice” means a written notice from Second Lien Creditor to First
Lien Creditor identified by its terms as a “Standstill Notice” for purposes of
this Agreement stating one or more of the following: (a) a Second Lien Default
has occurred and is continuing and that, as a consequence thereof, Second Lien
Creditor has accelerated the Second Lien Obligations, (b) a Second Lien Default
resulting from the failure to pay (i) regularly scheduled interest or (ii) any
mandatory prepayment, in either case, that is required to be paid pursuant to
the terms of any Second Lien Credit Agreement (as in effect on the date hereof
or as amended as permitted hereby) has occurred and is continuing, or (c) a
Second Lien Default resulting from the breach by the Debtor of any other
covenant of any Second Lien Credit Agreement (as in effect on the date hereof or
as amended as permitted hereby) or any other Second Lien Document.

 

“Standstill Period” means the period of 180 days commencing on the date on which
First Lien Creditor receives the applicable Standstill Notice.

 

 9 

 

 

“Subsidiary” of a person means a corporation, partnership, limited liability
company, or other entity in which that person directly or indirectly owns or
controls the equity interests having ordinary voting power to elect a majority
of the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

 

“Third Note” means the “Note” as such term is defined in the Third Second Lien
Credit Agreement.

 

“Third Second Lien Credit Agreement” has the meaning set forth in the recitals
to this Agreement.

 

“Triggering Event” means (a) the acceleration of any First Lien Priority Debt or
such First Lien Priority Debt shall remain unpaid after the maturity date
provided for in the First Lien Account Agreement as of the date hereof, (b)
First Lien Creditor’s taking (or notifying Second Lien Creditor of its intention
to immediately take) any Enforcement Action with respect to all or a material
portion of the Collateral, (c) the occurrence of (or First Lien Creditor’s
notifying Second Lien Creditor of its intention to consent to) a Default
Disposition with respect to all or a material portion of the Collateral, (d) the
occurrence of a First Lien Default under the First Lien Account Agreement (as in
effect on the date hereof) and such First Lien Default continues unwaived or
uncured for more than thirty (30) days, or (e) the commencement of an Insolvency
Proceeding with respect to the Debtor.

 

“UCC” means the Uniform Commercial Code (or any similar or comparable
legislation) as in effect in any applicable jurisdiction.

 

1.2 Construction. The definitions of terms in this Agreement shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine, and
neuter forms. The words “include,” “includes,” and “including” shall be deemed
to be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” The term “or”
shall be construed to have, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” Except to the extent expressly
provided herein, any term used in this Agreement and not defined in this
Agreement shall have the meaning set forth in the First Lien Account Agreement
as in effect on the date hereof. Unless the context requires otherwise:

 

(a) except as otherwise provided herein, any definition of or reference to any
agreement, instrument, or other document herein shall be construed as referring
to such agreement, instrument, or other document as from time to time amended,
restated, supplemented, modified, renewed, extended, Refinanced, refunded, or
replaced in accordance with the terms hereof;

 

(b) any reference to any agreement, instrument, or other document herein “as in
effect on the date hereof” shall be construed as referring to such agreement,
instrument, or other document without giving effect to any amendment,
restatement, supplement, modification, or Refinancing occurring after the date
hereof in accordance with the terms hereof;

 

 10 

 

 

(c) any definition of, or reference to, First Lien Debt or the Second Lien Debt
herein shall be construed as referring to the First Lien Debt or the Second Lien
Debt (as applicable) as from time to time amended, restated, supplemented,
modified, renewed or extended in accordance with the terms hereof;

 

(d) any reference herein to any person shall be construed to include such
person’s successors and assigns and as to the Debtor shall be deemed to include
a receiver, trustee, or debtor-in-possession on behalf of any of such person or
on behalf of any such successor or assignee of such person;

 

(e) except as otherwise expressly provided herein, any reference to First Lien
Creditor agreeing to or having the right to do, or refraining from or having the
right to refrain from doing, an act shall be construed as binding on each of the
First Lien Claimholders, any reference to First Lien Creditor shall be construed
as referring to First Lien Creditor, for itself and on behalf of the other First
Lien Claimholders, any reference to Second Lien Creditor agreeing to or having
the right to do, or refraining from or having the right to refrain from doing,
an act shall be construed as binding upon each of the Second Lien Claimholders,
any reference to Second Lien Creditor shall be construed as referring to Second
Lien Creditor, for itself and on behalf of the other Second Lien Claimholders,
any reference to the First Lien Claimholders shall be construed as including
First Lien Creditor, and any reference to the Second Lien Claimholders shall be
construed as referring to Second Lien Creditor;

 

(f) the words “herein,” “hereof,” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

 

(g) all references herein to Sections shall be construed to refer to Sections of
this Agreement unless otherwise specified herein; and

 

(h) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights.

 

SECTION 2. Lien Priorities.

 

2.1 Relative Priorities.

 

(a) Notwithstanding the date, time, method, manner, or order of grant,
attachment, or perfection of any Liens in the Collateral securing the Second
Lien Debt or of any Liens in the Collateral securing the First Lien Debt
(including, in each case, notwithstanding whether any such Lien is granted (or
secures Debt relating to the period) before or after the commencement of any
Insolvency Proceeding) and notwithstanding any contrary provision of the UCC or
any other applicable law or the Second Lien Documents or any defect or
deficiencies in the Liens securing the First Lien Debt, or any other
circumstance whatsoever, First Lien Creditor and Second Lien Creditor hereby
agree that:

 

(i) any Lien with respect to the Collateral securing any First Lien Priority
Debt, whether such Lien is now or hereafter held by or on behalf of, or created
for the benefit of, First Lien Creditor or any other First Lien Claimholder or
any agent or trustee therefor, regardless of how or when acquired, whether by
grant, possession, statute, operation of law, subrogation, or otherwise, shall
be senior in all respects and prior to any Lien with respect to the Collateral
securing (A) any Second Lien Debt or (B) any Excess First Lien Debt;

 

 11 

 

 

(ii) any Lien with respect to the Collateral securing any Second Lien Priority
Debt, whether such Lien is now or hereafter held by or on behalf of, or created
for the benefit of, Second Lien Creditor or any other Second Lien Claimholder or
any agent or trustee therefor, regardless of how or when acquired, whether by
grant, possession, statute, operation of law, subrogation, or otherwise, shall
be (A) junior and subordinate in all respects to all Liens with respect to the
Collateral securing any First Lien Priority Debt and (B) senior in all respects
and prior to any Lien with respect to the Collateral securing (1) any Excess
First Lien Debt or (2) any Excess Second Lien Debt;

 

(iii) any Lien with respect to the Collateral securing any Excess First Lien
Debt, whether such Lien is now or hereafter held by or on behalf of, or created
for the benefit of, First Lien Creditor or any other First Lien Claimholder or
any agent or trustee therefor, regardless of how or when acquired, whether by
grant, possession, statute, operation of law, subrogation, or otherwise, shall
be (A) junior and subordinate in all respects to all Liens with respect to the
Collateral securing (1) any First Lien Priority Debt or (2) any Second Lien
Priority Debt and (B) be senior in all respects and prior to any Lien with
respect to the Collateral securing any Excess Second Lien Debt; and

 

(iv) any Lien with respect to the Collateral securing any Excess Second Lien
Debt, whether such Lien is now or hereafter held by or on behalf of, or created
for the benefit of, Second Lien Creditor or any other Second Lien Claimholder or
any agent or trustee therefor, regardless of how or when acquired, whether by
grant, possession, statute, operation of law, subrogation, or otherwise, shall
be junior and subordinate in all respects to all Liens with respect to the
Collateral securing (A) any First Lien Priority Debt, (B) any Second Lien
Priority Debt, or (C) any Excess First Lien Debt.

 

(b) All Liens with respect to the Collateral securing any First Lien Priority
Debt shall be and remain senior in all respects and prior to all Liens with
respect to the Collateral securing any Second Lien Debt or any Excess First Lien
Debt, in each case, for all purposes, whether or not such Liens securing any
First Lien Priority Debt are avoided, invalidated, unenforceable or subordinated
to any Lien securing any other obligation of the Debtor or any other person
(but, in the case of subordination, only to the extent that such subordination
is permitted pursuant to the terms of the First Lien Account Agreement and the
Second Lien Credit Agreements, or as contemplated in Section 6.2). All Liens
with respect to the Collateral securing any Second Lien Priority Debt shall be
and remain senior in all respects and prior to all Liens with respect to the
Collateral securing any Excess First Lien Debt or any Excess Second Lien Debt,
in each case, for all purposes, whether or not such Liens securing any Second
Lien Priority Debt are avoided, invalidated, unenforceable or subordinated to
any Lien securing any other obligation of the Debtor or any other person (but,
in the case of subordination, only to the extent that such subordination is
permitted pursuant to the terms of the First Lien Account Agreement and the
Second Lien Credit Agreements, or as contemplated in Section 6.2). All Liens
with respect to the Collateral securing any Excess First Lien Debt shall be and
remain senior in all respects and prior to all Liens with respect to the
Collateral securing any Excess Second Lien Debt for all purposes, whether or not
such Liens securing any Excess First Lien Debt are avoided, invalidated,
unenforceable or subordinated to any Lien securing any other obligation of the
Debtor or any other person (but, in the case of subordination, only to the
extent that such subordination is permitted pursuant to the terms of the First
Lien Account Agreement and the Second Lien Credit Agreements, or as contemplated
in Section 6.2)

 

 12 

 

 

2.2 Prohibition on Contesting Liens or Claims. Each of Second Lien Creditor and
First Lien Creditor agrees that it will not (and hereby waives any right to),
directly or indirectly, contest, or support any other person in contesting, in
any proceeding (including any Insolvency Proceeding), (a) the extent, validity,
attachment, perfection, priority, or enforceability of a Lien held by or on
behalf of any of the First Lien Claimholders in the First Lien Collateral (or
the extent, validity, allowability, or enforceability of any First Lien Debt
secured thereby or purported to be secured thereby) or by or on behalf of any of
the Second Lien Claimholders in the Second Lien Collateral (or the extent,
validity, allowability, or enforceability of any Second Lien Debt secured
thereby or purported to be secured thereby), as the case may be, or the
provisions of this Agreement; provided, that nothing in this Agreement shall be
construed to prevent or impair the rights of First Lien Creditor, any other
First Lien Claimholder, Second Lien Creditor, or any other Second Lien
Claimholder to enforce the terms of this Agreement, including the provisions of
this Agreement relating to the priority of the Liens securing the First Lien
Debt and the Second Lien Debt as provided in Sections 2.1 and 3.

 

2.3 New Liens.

 

(a) So long as the Payment in Full of First Lien Priority Debt has not occurred,
and so long as no Insolvency Proceeding has been commenced by or against the
Debtor, the parties hereto agree that, subject to Section 2.4(b), the Debtor
shall not:

 

(i) grant or permit any additional Liens on any asset to secure any Second Lien
Debt unless the Debtor gives First Lien Creditor at least 5 Business Days prior
written notice thereof and unless such notice also offers to grant a Lien on
such asset to secure the First Lien Debt concurrently with the grant of a Lien
thereon in favor of Second Lien Creditor; or

 

(ii) grant or permit any additional Liens on any asset to secure any First Lien
Debt unless the Debtor gives Second Lien Creditor at least 5 Business Days prior
written notice thereof and unless such notice also offers to grant a Lien on
such asset to secure the Second Lien Debt concurrently with the grant of a Lien
thereon in favor of First Lien Creditor.

 

(b) To the extent that the foregoing provisions are not complied with for any
reason, without limiting any other rights and remedies available to First Lien
Creditor or the other First Lien Claimholders, Second Lien Creditor agrees that
any amounts received by or distributed to any of them pursuant to or as a result
of Liens granted in contravention of this Section 2.3 shall be subject to
Section 4.2.

 

 13 

 

 

2.4 Similar Liens and Agreements.

 

(a) The parties hereto agree that it is their intention that the First Lien
Collateral and the Second Lien Collateral be identical. In furtherance of the
foregoing and of Section 9.8, the parties hereto agree, subject to the other
provisions of this Agreement:

 

(i) upon request by First Lien Creditor or Second Lien Creditor, to cooperate in
good faith (and to direct their counsel to cooperate in good faith) from time to
time in order to determine the specific items included in the First Lien
Collateral and the Second Lien Collateral and the steps taken or to be taken to
perfect their respective Liens thereon and the identity of the respective
parties obligated under the First Lien Documents and the Second Lien Documents;
and

 

(ii) that the First Lien Collateral Documents and Second Lien Collateral
Documents shall be, in all material respects, the same with respect to the
description of the Collateral covered thereby.

 

(b) The foregoing to the contrary notwithstanding, each of the parties agrees
that to the extent that First Lien Creditor or Second Lien Creditor obtains a
Lien in an asset (of a type that is not included in the types of assets included
in the Collateral as of the date hereof or which would not constitute Collateral
without a grant of a security interest or lien separate from the First Lien
Documents or Second Lien Documents, as applicable, as in effect immediately
prior to obtaining such Lien on such asset) which the other party to this
Agreement elects not to obtain after receiving prior written notice thereof in
accordance with the provisions of Section 2.3, the Collateral securing the First
Lien Debt and the Second Lien Debt will not be identical, and the provisions of
the documents, agreements and instruments evidencing such Liens also will not be
substantively similar, and any such difference in the scope or extent of
perfection with respect to the Collateral resulting therefrom are hereby
expressly permitted by this Agreement.

 

SECTION 3. Exercise of Remedies.

 

3.1 Standstill. Until the Payment in Full of First Lien Priority Debt has
occurred, whether or not any Insolvency Proceeding has been commenced by or
against the Debtor, Second Lien Creditor and the Second Lien Claimholders will
not:

 

(a) take any Enforcement Action with respect to any Collateral; provided, that
(i) if a Second Lien Default has occurred and is continuing, Second Lien
Creditor may take Enforcement Actions after the expiration of the applicable
Standstill Period (it being understood that if at any time after the delivery of
a Standstill Notice that commences a Standstill Period, no Second Lien Default
is continuing, Second Lien Creditor may not take Enforcement Actions until the
expiration of a new Standstill Period commenced by a new Standstill Notice
relative to the occurrence of a new Second Lien Default, (ii) in no event shall
Second Lien Creditor or any other Second Lien Claimholder take an Enforcement
Action with respect to the Collateral if, notwithstanding the expiration of the
Standstill Period, First Lien Creditor or any other First Lien Claimholder shall
have commenced prior to the expiration of the Standstill Period (or thereafter
but prior to the commencement of any Enforcement Action by Second Lien Creditor
with respect to all or any material portion of the Collateral) and be diligently
pursuing in good faith an Enforcement Action with respect to all or any material
portion of the Collateral, and (iii) prior to taking any Enforcement Action, or
action to commence or petition for any Insolvency Proceeding after the end of
the Standstill Period, Second Lien Creditor shall give First Lien Creditor not
more than 20 Business Days and not less than 5 Business Days prior written
notice of the intention of Second Lien Creditor or any other Second Lien
Claimholder to exercise such rights and remedies which notice may be sent prior
to the end of the Standstill Period).

 

 14 

 

 

(b) commence or join with any person (other than First Lien Creditor) in
commencing, or filing a petition for, any Insolvency Proceeding against the
Debtor until the expiration of the applicable Standstill Period (it being
understood that if at any time after the delivery of a Standstill Notice that
commences a Standstill Period, no Second Lien Default is continuing, Second Lien
Creditor may not commence or join in commencing, or filing a petition for, any
such Insolvency Proceeding until the expiration of a new Standstill Period
commenced by a new Standstill Notice relative to the occurrence of a new Second
Lien Default, (ii) in no event shall Second Lien Creditor or any other Second
Lien Claimholder commence or join in commencing, or filing a petition for, any
such Insolvency Proceeding if, notwithstanding the expiration of the Standstill
Period, First Lien Creditor or any other First Lien Claimholder shall have
commenced prior to the expiration of the Standstill Period (or thereafter but
prior to the commencement of, or filing of any such Insolvency Proceeding by
Second Lien Creditor with respect to all or any material portion of the
Collateral) and be diligently pursuing in good faith an Enforcement Action with
respect to all or any material portion of the Collateral, and (iii) prior to
taking any action to commence or petition for any Insolvency Proceeding after
the end of the Standstill Period, Second Lien Creditor shall give First Lien
Creditor not more than 20 Business Days and not less than 5 Business Days prior
written notice of the intention of Second Lien Creditor or any other Second Lien
Claimholder to commence or join in commencing, or filing a petition for, any
such Insolvency Proceeding, which notice may be sent prior to the end of the
Standstill Period);

 

(c) contest, protest, or object to any Enforcement Action by First Lien Creditor
or any other First Lien Claimholder in accordance with the terms hereof and has
no right to direct First Lien Creditor to take any Enforcement Action or take
any other action under the First Lien Documents; and

 

(d) object to (and waive any and all claims with respect to) the forbearance by
First Lien Creditor or the First Lien Claimholders from taking any Enforcement
Action.

 

3.2 Exclusive Enforcement Rights. Until the Payment in Full of First Lien
Priority Debt has occurred, whether or not any Insolvency Proceeding has been
commenced by or against the Debtor, but subject to the first proviso to Section
3.1(a), First Lien Creditor and First Lien Claimholders shall have the exclusive
right to take Enforcement Actions with respect to the Collateral without any
consultation with or the consent of Second Lien Creditor or any other Second
Lien Claimholder. Subject to Section 3.7, in connection with any Enforcement
Action, First Lien Creditor and the other First Lien Claimholders may enforce
the provisions of the First Lien Documents and exercise remedies thereunder, all
in such order and in such manner as they may determine in the exercise of their
sole discretion. Such exercise and enforcement shall include the rights of an
agent appointed by them to Dispose of Collateral, to incur expenses in
connection with such Disposition, and to exercise all the rights and remedies of
a secured creditor under applicable law.

 

 15 

 

 

3.3 Second Lien Permitted Actions. Anything to the contrary in this Section 3
notwithstanding, Second Lien Creditor and any other Second Lien Claimholder may:

 

(a) if an Insolvency Proceeding has been commenced by or against the Debtor,
file a claim or statement of interest with respect to the Second Lien Debt;

 

(b) take any action (not adverse to the priority status of the Liens on the
Collateral securing the First Lien Priority Debt, or the rights of First Lien
Creditor or any other First Lien Claimholder to undertake Enforcement Actions)
in order to create, preserve, perfect or protect its Lien in and to the
Collateral;

 

(c) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding, or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Second
Lien Claimholders, including any claims secured by the Collateral, if any;

 

(d) vote on any plan of reorganization, file any proofs of claim, and make any
other filings and motions that are, in each case, not prohibited by the
provisions of this Agreement, with respect to the Second Lien Debt and the
Collateral;

 

(e) join (but not exercise any control with respect to) any judicial foreclosure
proceeding or other judicial lien enforcement proceeding with respect to the
Collateral initiated by First Lien Creditor to the extent that any such action
could not reasonably be expected, in any material respect, to restrain, hinder,
limit, delay for any material period or otherwise interfere with an Enforcement
Action by First Lien Creditor (it being understood that neither Second Lien
Creditor nor any Second Lien Claimholder shall be entitled to receive any
proceeds thereof unless otherwise expressly permitted herein);

 

(f) bid for or purchase Collateral at any public, private or judicial
foreclosure upon such Collateral initiated by any First Lien Claimholder or any
other person, or any sale of Collateral during an Insolvency Proceeding;
provided that to the extent the Second Lien Creditor or such Second Lien
Claimholder credit bids its claim against the purchase price, such bid shall
result in the Payment in Full of First Lien Priority Debt;

 

(g) take Enforcement Actions after the expiration of the Standstill Period if
and to the extent specifically permitted by Section 3.1(a);

 

(h) inspect or appraise the Collateral or to receive information or reports
concerning the Collateral, in each case pursuant to the Second Lien Documents
and applicable law; and

 

(i) enforce the terms of any subordination agreement with respect to any
indebtedness or other obligation subordinated to the Second Lien Debt.

 

 16 

 

 

3.4 Retention of Proceeds. Neither Second Lien Creditor nor any other Second
Lien Claimholder shall be permitted to retain any proceeds of Collateral
received in connection with any Enforcement Action unless and until the Payment
in Full of First Lien Priority Debt has occurred, and any such proceeds received
or retained in any other circumstance will be subject to Section 4.2.

 

3.5 Non-Interference. Subject to Sections 3.1(a), 3.3, and 6.5(b), Second Lien
Creditor hereby:

 

(a) agrees that Second Lien Creditor and the other Second Lien Claimholders will
not take any action other than as expressly permitted hereunder that would
restrain, hinder, limit, delay, or otherwise interfere with any Enforcement
Action by First Lien Creditor or any other First Lien Claimholder, or that is
otherwise not prohibited hereunder, including any Disposition of the Collateral,
whether by foreclosure or otherwise;

 

(b) subject to Section 3.7, waives any and all rights it or the Second Lien
Claimholders may have as a junior lien creditor or otherwise to object to the
manner in which First Lien Creditor or the First Lien Claimholders seek to
enforce or collect the First Lien Debt or the Liens securing the First Lien Debt
granted in any of the First Lien Collateral, regardless of whether any action or
failure to act by or on behalf of First Lien Creditor or the First Lien
Claimholders is adverse to the interest of the Second Lien Claimholders;

 

(c) waives any and all rights it or any other Second Lien Claimholders may have
to oppose, object to, or seek to restrict the First Lien Creditor or the other
First Lien Claimholders from exercising their rights to set off or credit bid
their debt; and

 

(d) acknowledges and agrees that no covenant, agreement or restriction contained
in the Second Lien Collateral Documents or any other Second Lien Document (other
than this Agreement) shall be deemed to restrict in any way the rights and
remedies of First Lien Creditor or the First Lien Claimholders with respect to
the Collateral as set forth in this Agreement and the First Lien Credit
Documents; provided, that nothing in this Agreement shall limit the right of the
Second Lien Creditor to declare an event of default, to impose default interest,
and to accelerate the Second Lien Debt.

 

3.6 Unsecured Creditor Remedies. Except as set forth in Sections 2.2, 3.1 (b),
(c) or (d), 3.5, and 6, Second Lien Creditor and the Second Lien Claimholders
may exercise rights and remedies as unsecured creditors generally against the
Debtor in accordance with the terms of the Second Lien Documents and applicable
law so long as doing so is not, directly or indirectly, inconsistent with the
terms of this Agreement; provided, that in the event that any Second Lien
Claimholder becomes a judgment Lien creditor in respect of Collateral as a
result of its enforcement of its rights as an unsecured creditor with respect to
the Second Lien Debt, such judgment Lien shall be subject to the terms of this
Agreement for all purposes as the other Liens securing the Second Lien Debt.

 

 17 

 

 

3.7 Commercially Reasonable Dispositions; Notice of Exercise. First Lien
Creditor agrees that any Enforcement Action by First Lien Creditor with respect
to Collateral subject to Article 9 of the UCC shall be conducted by First Lien
Creditor in a commercially reasonable manner. Second Lien Creditor agrees that
any Enforcement Action by Second Lien Creditor with respect to Collateral
subject to Article 9 of the UCC shall be conducted by Second Lien Creditor in a
commercially reasonable manner. First Lien Creditor shall provide reasonable
prior notice to Second Lien Creditor of its initial material Enforcement Action.
Second Lien Creditor shall provide reasonable prior notice to First Lien
Creditor of its initial material Enforcement Action.

 

SECTION 4. Proceeds.

 

4.1 Application of Proceeds.

 

(a) Regardless of whether an Insolvency Proceeding has been commenced by or
against the Debtor, any Collateral proceeds of Collateral (or amounts
distributed on account of a Lien in the Collateral or proceeds thereof),
received in connection with any Enforcement Action or received in connection
with any Insolvency Proceeding involving the Debtor shall (at such time as such
Collateral or proceeds or other amounts have been monetized) be applied:

 

(i) first, to the Payment in Full of the First Lien Priority Debt (together with
the concurrent permanent reduction of commitments) in accordance with the First
Lien Documents,

 

(ii) second, to the Payment in Full of the Second Lien Priority Debt in
accordance with the Second Lien Documents,

 

(iii) third, to the payment in full in cash, immediately available funds, or
other consideration acceptable to the First Lien Creditor (as set forth in
writing) of the Excess First Lien Debt in accordance with the First Lien
Documents, and

 

(iv) fourth, to the payment in full in cash, immediately available funds, or
other consideration acceptable to the Second Lien Creditor of the Excess Second
Lien Debt in accordance with the Second Lien Documents;

 

provided that, notwithstanding the foregoing, debt and equity reorganization
securities shall not be treated as Collateral or proceeds of Collateral
hereunder, and they may be distributed to and retained by the Second Lien
Creditor and Second Lien Claimholders prior to the Payment in Full of First Lien
Priority Debt, subject to the provisions of Section 6.9(a) (referred to as
“Permitted Reorganization Securities”).

 

 18 

 

 

(b) Notwithstanding the foregoing, if any Enforcement Action with respect to the
Collateral produces non-cash proceeds (other than Permitted Reorganization
Securities for all purposes herein), then such non-cash proceeds shall be held
by the First Lien Creditor as additional collateral and, at such time as such
non-cash proceeds are monetized, shall be applied in the order of application
set forth above. First Lien Creditor shall have no duty or obligation to Dispose
of such non-cash proceeds and may Dispose of such non-cash proceeds or continue
to hold such non-cash proceeds, in each case, in its discretion; provided, that
any non-cash proceeds received by First Lien Creditor (other than any non-cash
proceeds received on account of any Second Lien Secured Claim) may be
distributed by First Lien Creditor to the First Lien Claimholders in full or
partial satisfaction of First Lien Debt in an amount determined by First Lien
Creditor acting at the direction of the requisite First Lien Claimholders or as
a court of competent jurisdiction may direct pursuant to a Final Order,
including an order confirming a plan of reorganization in an Insolvency
Proceeding. No receipt and application of any Collateral, or proceeds thereof,
received in the ordinary course of business and absent any affirmative
enforcement action or remedies (other than the exercise of control with respect
to any deposit account or securities account collateral and any notification to
account debtors) by First Lien Creditor to collect or otherwise realize upon
such Collateral (such Collateral, and the proceeds thereof, “Ordinary Course
Collections”) shall constitute an Enforcement Action for purposes of this
Agreement and all Ordinary Course Collections received by First Lien Creditor
may be applied, reversed, reapplied, credited, or reborrowed, in whole or in
part, pursuant to the First Lien Account Agreement. Nothing in this Agreement
shall be deemed to subordinate the right of the Second Lien Creditor or the
Second Lien Claimholders to receive payment, it being the intent of the parties
hereto, that the subordinations herein shall only apply to the Liens on the
Collateral and the proceeds thereof; provided that this provision shall, for
clarity, in no way limit the terms set forth in Sections 4.2 and 4.5 hereof.

 

4.2 Turnover.

 

(a) Unless and until the Payment in Full of First Lien Priority Debt has
occurred (irrespective of whether any Insolvency Proceeding has been commenced
by or against the Debtor), any Collateral, or proceeds thereof (including assets
or proceeds subject to Liens referred to in the final sentence of Section 2.3 or
the proviso in Section 3.6), received by Second Lien Creditor or any Second Lien
Claimholder in violation of Section 4.1(a) above or Section 4.5 (i) in
connection with an Enforcement Action with respect to the Collateral by Second
Lien Creditor or any Second Lien Claimholder, or (ii) as a result of the
collusion by Second Lien Creditor or any Second Lien Claimholder with the Debtor
in violating the rights of First Lien Creditor or any other First Lien
Claimholder (within the meaning of Section 9-332 of the UCC), shall be
segregated and held in trust and forthwith paid over to First Lien Creditor for
the benefit of the First Lien Claimholders in the same form as received, with
any necessary endorsements or as a court of competent jurisdiction may otherwise
direct, for application to the First Lien Priority Debt in accordance with the
First Lien Account Agreement and Section 4.1(a) above. First Lien Creditor is
hereby authorized to make any such endorsements as agent for the Second Lien
Claimholders and this authorization is coupled with an interest and is
irrevocable until the Payment in Full of First Lien Debt.

 

 19 

 

 

(b) Unless and until the Payment in Full of First Lien Priority Debt has
occurred and except as otherwise expressly provided in Section 2.1, if the
Debtor (or any of its assets) is the subject of an Insolvency Proceeding and if
any distribution is received by Second Lien Creditor or any Second Lien
Claimholder on account of their Second Lien Secured Claims in connection with
such Insolvency Proceeding in violation of Section 4.1(a) above (unless such
distribution is made under a confirmed plan of reorganization of the Debtor that
is accepted by the requisite affirmative vote of all classes composed of the
secured claims of the First Lien Claimholders or otherwise provides for the
Payment in Full of First Lien Priority Debt), then such distribution shall be
segregated and held in trust and forthwith paid over to First Lien Creditor for
the benefit of the First Lien Claimholders in the same form as received, with
any necessary endorsements or as a court of competent jurisdiction may otherwise
direct for application to the First Lien Priority Debt in accordance with the
First Lien Account Agreement and Section 4.1(a) above. For the avoidance of
doubt, except as otherwise expressly provided in Section 2.1, unless and until
the Payment in Full of First Lien Priority Debt has occurred, the Second Lien
Creditor shall be required to turnover to the First Lien Creditor and the First
Lien Creditor shall be entitled to apply (or, in the case of non-cash proceeds,
hold) in accordance with Section 4.1 any cash or non-cash distribution received
by the Second Lien Claimholders in violation of Section 4.1(a) above on account
of their Second Lien Secured Claims pursuant to a confirmed plan of
reorganization of the Debtor (unless such distribution is made under a confirmed
plan of reorganization of the Debtor that is accepted by the requisite
affirmative vote of all classes composed of the secured claims of the First Lien
Claimholders or otherwise provides for the Payment in Full of First Lien
Priority Debt, but in any event, not including any payments on account of
adequate protection received on account of the Second Lien Claims as permitted
hereunder) irrespective of whether such plan of reorganization (or any Final
Order in respect thereof) purports to find that the distribution to the First
Lien Claimholders pays the First Lien Priority Debt in full. First Lien Creditor
is hereby authorized to make any such endorsements as agent for the Second Lien
Creditor or any such Second Lien Claimholder. This authorization is coupled with
an interest and is irrevocable until the Payment in Full of First Lien Priority
Debt.

 

4.3 No Subordination of the Relative Priority of Claims. The parties agree that
the subordination of Liens set forth herein is with respect to the priority of
their respective Liens in and to the Collateral only and shall not constitute a
subordination of the Second Lien Debt to the First Lien Debt or a subordination
of the First Lien Debt to the Second Lien Debt and nothing in this Agreement
will affect (a) the entitlement of any Second Lien Claimholder to receive and
retain required payments of interest, principal and other amounts in respect of
the Second Lien Debt unless the receipt is expressly prohibited by, or results
from the Second Lien Claimholder’s breach of, this Agreement or (b) the right of
the Second Lien Claimholder to convert any obligations owing under the Note into
equity interests of the Debtor and take all other actions related thereto as
contemplated by the Second Lien Credit Agreements.

 

4.4 Non-Lienable Assets. Notwithstanding anything to the contrary contained
herein (including Section 4.3), if any assets, licenses, rights, or privileges
of the Debtor are incapable of being the subject of a Lien in favor of a secured
party (including because of restrictions under applicable law, the nature of the
rights or interests of the Debtor, or the absence of a consent to such Lien by a
third party and irrespective of whether the applicable collateral documents
attempt (or purport) to encumber such assets, licenses, rights, or privileges
(the “Inalienable Interests”), then the First Lien Creditor and the Second Lien
Creditor agree that any distribution or recovery First Lien Creditor, or the
other First Lien Claimholders, or Second Lien Creditor, or the other Second Lien
Claimholders, may receive with respect to, or that is allocable to, the value of
any such Inalienable Interests, or any proceeds thereof, whether received in
their capacity as unsecured creditors or otherwise, shall be turned over and
applied in accordance with Sections 4.1 and 4.2 as if such distribution or
recovery were, or were on account of, Collateral or the proceeds of Collateral.
Until the Payment in Full of First Lien Priority Debt occurs, the Second Lien
Creditor hereby appoints the First Lien Creditor, and any officer or agent of
the First Lien Creditor, with full power of substitution, the attorney-in-fact
of each Second Lien Claimholder for the limited purpose of carrying out the
provisions of this Section 4.4 and taking any action and executing any
instrument that the First Lien Creditor may reasonably deem necessary or
advisable to accomplish the purposes of this Section 4.4, which appointment is
irrevocable and coupled with an interest.

 

 20 

 

 

4.5 Prepayments. Nothing shall prohibit or otherwise require the consent of the
First Lien Creditor for the prepayment of any of the Second Lien Debt, and
nothing shall prohibit or otherwise require the consent of the Second Lien
Creditor for the prepayment of the First Lien Debt.

 

SECTION 5. Releases; Dispositions; Other Agreements.

 

5.1 Releases.

 

(a) Subject to the terms hereof, First Lien Creditor shall have the exclusive
right to make determinations regarding the release or Disposition of any
Collateral pursuant to the terms of the First Lien Documents or in accordance
with the provisions of this Agreement, in each case without any consultation
with, consent of, or notice to Second Lien Creditor or any Second Lien
Claimholder.

 

(b) If, in connection with an Enforcement Action by First Lien Creditor as
provided for in Section 3, First Lien Creditor releases any of its Liens on any
part of the Collateral (or such Liens are released by operation of law) or
releases the Debtor from its obligations in respect of the First Lien Debt, then
the Liens of Second Lien Creditor on such Collateral, and the obligations of the
Debtor in respect of the Second Lien Debt, shall be automatically,
unconditionally, and simultaneously released (unless such Enforcement Action was
not conducted in accordance with applicable law as finally determined by a court
of competent jurisdiction) and the net cash proceeds of any such Enforcement
Action are applied in accordance with Section 4.1.

 

(c) If, in connection with any Disposition of any Collateral permitted under the
terms of the First Lien Documents and the Second Lien Documents (as each is in
effect as of the date hereof), First Lien Creditor releases any of its Liens on
the portion of the Collateral that is the subject of such Disposition, or
releases the Debtor from its obligations in respect of the First Lien Debt (if
the Debtor is the subject of such Disposition), in each case other than (i) in
connection with the Payment in Full of First Lien Priority Debt, or (ii) after
the occurrence and during the continuance of any Second Lien Default, then the
Liens of Second Lien Creditor on such Collateral, and the obligations of the
Debtor in respect of the Second Lien Debt, shall be automatically,
unconditionally, and simultaneously released so long as the net cash proceeds of
any such Disposition are applied in accordance with the terms of the First Lien
Documents as in effect as of the date hereof.

 

 21 

 

 

(d) In the event of any private or public Disposition of all or any material
portion of the Collateral by the Debtor with the consent of First Lien Creditor
after the occurrence and during the continuance of a First Lien Default (and
prior to the Payment in Full of First Lien Priority Debt), which Disposition is
conducted by the Debtors with the consent of First Lien Creditor in connection
with good faith efforts by First Lien Creditor to collect the First Lien Debt
through the Disposition of Collateral (any such Disposition, a “Default
Disposition”), then the Liens of Second Lien Creditor on such Collateral shall
be automatically, unconditionally, and simultaneously released (and, if the
Default Disposition includes equity interests in the Debtor, Second Lien
Creditor further agrees to release those persons whose equity interests are
Disposed of from all of their obligations under the Second Lien Documents) so
long as (i) First Lien Creditor also releases its Liens on such Collateral (and,
if the Default Disposition includes Equity Interests in the Debtor, First Lien
Creditor is also releasing those persons whose Equity Interests are Disposed of
from all of their obligations under the First Lien Documents), (ii) the net cash
proceeds of any such Default Disposition are applied in accordance with Section
4.1 (as if they were proceeds received in connection with an Enforcement
Action), (iii) the Debtor consummating such Default Disposition have (a)
provided Second Lien Creditor with not less than 10 Business Days written
notice, and (b) conducted such Default Disposition in a commercially reasonable
manner as if such Default Disposition were a disposition of collateral by a
secured creditor in accordance with Article 9 of the UCC and (iv) no sales or
dispositions may be made to the Debtor or Equity Sponsor or any of their
Affiliates (unless such disposition is a sale pursuant to Section 363 of the
Bankruptcy Code (or any similar provision of any other Bankruptcy Law) or a
disposition pursuant to a public sale).

 

(e) To the extent that the Liens of Second Lien Creditor in and to any
Collateral are to be released as provided in this Section 5.1,

 

(i) Second Lien Creditor shall promptly, upon the written request of First Lien
Creditor, execute and deliver such release documents and confirmations of the
authorization to file UCC amendments, in each case, as First Lien Creditor may
reasonably require in connection with such Disposition to evidence and
effectuate such release; provided, that any such release or UCC amendment by
Second Lien Creditor shall not extend to or otherwise affect any of the rights,
if any, of Second Lien Creditor to the proceeds from any such Disposition of any
Collateral,

 

(ii) from and after the time that the Liens of Second Lien Creditor in and to
the Collateral are released, Second Lien Creditor shall be automatically and
irrevocably deemed to have authorized First Lien Creditor to file UCC amendments
releasing the Collateral subject to such Disposition as to UCC financing
statements between the Debtor and Second Lien Creditor or any other Second Lien
Claimholder to evidence such release,

 

(iii) Second Lien Creditor shall be deemed to have consented under the Second
Lien Documents to such Disposition to the same extent as the consent of First
Lien Creditor and the other First Lien Claimholders, and

 

(iv) in accordance with the provisions of applicable law, the Liens of Second
Lien Creditor shall automatically attach to any proceeds of any Collateral
subject to any such Disposition to the extent not used to repay First Lien Debt.

 

(f) Until the Payment in Full of First Lien Priority Debt occurs, Second Lien
Creditor hereby irrevocably constitutes and appoints First Lien Creditor and any
officer or agent of First Lien Creditor, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of Second Lien Creditor or such holder or in First Lien
Creditor’s own name, from time to time in First Lien Creditor’s discretion, for
the purpose of carrying out the terms of this Section 5.1, to take any and all
appropriate action and to execute any and all documents and instruments that may
be necessary to accomplish the purposes of this Section 5.1, including any
financing statement amendments (form UCC-3) or any other endorsements or other
instruments of transfer or release.

 

 22 

 

 

(g) Until the Payment in Full of First Lien Priority Debt occurs, to the extent
that First Lien Creditor or the First Lien Claimholders (i) have released any
Lien on Collateral or the Debtor with respect to the First Lien Debt, and any
such Liens or obligations are later reinstated, or (ii) obtain any new Liens
from the Debtor or obtain a guaranty from the Debtor of the First Lien Debt,
then Second Lien Creditor, for itself and for the Second Lien Claimholders,
shall be entitled to obtain a Lien on any such Collateral, subject to the terms
(including the lien subordination provisions) of this Agreement, and a guaranty
from the Debtor, as the case may be.

 

5.2 Insurance. Unless and until the Payment in Full of First Lien Priority Debt
has occurred:

 

(a) (i) First Lien Creditor and the First Lien Claimholders shall have the sole
and exclusive right, subject to the rights the Debtor under the First Lien
Documents, to adjust and settle any claim under any insurance policy covering
the Collateral in the event of any loss thereunder and to approve any award
granted in any condemnation or similar proceeding (or any deed in lieu of
condemnation) affecting the Collateral; and (ii) all proceeds of any such
insurance policy and any such award (or any payments with respect to a deed in
lieu of condemnation) shall be paid, subject to the rights the Debtor under the
First Lien Documents and the Second Lien Documents, first to the First Lien
Claimholders and the Second Lien Claimholders in accordance with the priorities
set forth in Section 4.1, until paid in full in cash, and second, to the owner
of the subject property, such other person as may be entitled thereto, or as a
court of competent jurisdiction may otherwise direct; and

 

(b) if Second Lien Creditor or any other Second Lien Claimholder shall, at any
time, receive any proceeds of any such insurance policy or any such award or
payment in contravention of this Section 5.2, it shall pay such proceeds over to
First Lien Creditor in accordance with the terms of Section 4.2.

 

5.3 Amendments; Refinancings; Legend.

 

(a) The First Lien Documents may be amended, supplemented, or otherwise modified
in accordance with their terms without notice to, or the consent of, Second Lien
Creditor or any other Second Lien Claimholder, all without affecting the lien
subordination or other provisions of this Agreement; provided, that any such
amendment, supplement, or modification shall not, without the prior written
consent of Second Lien Creditor:

 

(i) contravene the provisions of this Agreement;

 

(ii) increase the total yield by more than 2.00 percentage points per annum
(including by adding or increasing any interest rate floor but excluding
increases resulting from (A) increases in the underlying reference rate not
caused by an amendment, supplement, modification of the First Lien Account
Agreement, or (B) the accrual of interest at the default rate);

 

 23 

 

 

(iii) (A) change to earlier dates any scheduled dates upon which payments of
principal or interest are due thereon, (B) extend in any four-quarter period the
date of payment of more than two (2) scheduled principal payments or extend
prior to Payment in Full of the First Lien Priority Debt the date of payment of
more than four (4) scheduled principal payments, or (C) extend the scheduled
final maturity of the First Lien Account Agreement beyond the scheduled maturity
of either Second Lien Credit Agreement;

 

(iv) modify (or have the effect of a modification of) the redemption, mandatory
prepayment, or defeasance provisions of the First Lien Account Agreement or any
other First Lien Document in a manner that makes them more restrictive or
burdensome to the Debtor;

 

(v) change any covenants, defaults, or events of default under the First Lien
Account Agreement or any other First Lien Document (including the addition of
covenants, defaults, or events of default not contained in the First Lien
Account Agreement or other First Lien Documents as in effect on the date hereof)
to restrict the Debtor from making payments of the Second Lien Debt or amending
the Second Lien Documents that would otherwise be permitted under the First Lien
Documents as in effect on the date hereof;

 

(vi) subordinate any First Lien Debt or the Liens of the First Lien Claimholders
on the Collateral, except in the case of a DIP Financing and with respect to
Liens of the type permitted to be prior to the Liens of the First Lien
Claimholders in accordance with the definition of Permitted Liens under the
First Lien Account Agreement (as in effect on the date hereof) or in connection
with any administrative priority claim or a professional fee “carve-out”; or

 

(vii) add or make more restrictive any First Lien Default or any covenant with
respect to the First Lien Debt or make any change to any First Lien Default or
any covenant which would have the effect of making such First Lien Default or
covenant more restrictive, unless a corresponding amendment is also offered to
the Second Lien Creditor by the Debtor preserving any cushions that may exist,
regardless of whether or not the Second Lien Creditor accept such offer.

 

(b) The Second Lien Documents may be amended, supplemented, or otherwise
modified in accordance with their terms without notice to, or the consent of,
First Lien Creditor or the First Lien Claimholders, all without affecting the
lien subordination or other provisions of this Agreement; provided, that, any
such amendment, supplement, or modification shall not (except with respect to
any Conforming Amendment (provided that any Conforming Amendment to any Second
Lien Credit Agreement shall maintain an equivalent proportionate difference
between dollar amounts or ratios, as the case may be, in the relevant provision
in such Second Lien Credit Agreement and those in the corresponding covenant in
the First Lien Account Agreement, to the extent that such difference exists
between such Second Lien Credit Agreement and the First Lien Account Agreement
on the date hereof or subsequent to the date hereof to the extent both the
Second Lien Credit Agreements and the First Lien Account Agreement are amended
in accordance with the terms thereof), without the prior written consent of
First Lien Creditor:

 

(i) contravene the provisions of this Agreement;

 

 24 

 

 

(ii) increase the total yield by more than 2.00 percentage points per annum
(including by adding or increasing any interest rate floor but excluding
increases resulting from (A) increases in the underlying reference rate not
caused by an amendment, supplement, modification or Refinancing of the
applicable Second Lien Credit Agreement, or (B) the accrual of interest at the
default rate);

 

(iii) change to earlier dates any scheduled dates upon which payments of
principal or interest are due thereon;

 

(iv) (A) the redemption, mandatory prepayment, or defeasance provisions thereof
in a manner that makes them more restrictive or burdensome to the Debtor, or (B)
change the redemption, mandatory prepayment, or defeasance provisions to require
any redemption, mandatory prepayment, or defeasance to any Second Lien
Claimholder or any other Person (other than to the First Lien Claimholders)
prior to the Payment in Full of First Lien Priority Debt (unless any such
payment would be permitted pursuant to Section 4.5 of this Agreement);

 

(v) change any covenants, defaults, or events of default under the Second Lien
Credit Agreements or any other Second Lien Document (including the addition of
covenants, defaults, or events of default not contained in the Second Lien
Documents or other Second Lien Documents as in effect on the date hereof) to
restrict the Debtor from making payments of the First Lien Debt or amending the
First Lien Documents that would otherwise be permitted under the Second Lien
Documents as in effect on the date hereof or to restrict the Debtor from the
Disposition of any assets that would otherwise be permitted under the Second
Lien Documents as in effect on the date hereof;

 

(vi) change any financial covenant in a manner adverse to the Debtor thereunder
(it being understood that any waiver of any default or Second Lien Default
arising from the failure to comply with any financial covenant, in and of
itself, shall not be deemed to be adverse to the Debtor);

 

(vii) change any default or Second Lien Default thereunder in a manner adverse
to the Debtor thereunder (it being understood that any waiver of any such
default or Second Lien Default, in and of itself, shall not be deemed to be
adverse to the Debtor);

 

provided, the affirmative vote of the First Lien Claimholders shall not be
required in connection with any of the actions listed in the foregoing clauses
(i) through (vii) to the extent such amendments are parallel to permitted
amendments to the First Lien Documents so long as the provisions that are
amended remain in the same proportion to the corresponding provisions in the
First Lien Documents as on the date hereof.

 

 25 

 

 

(c) Any refinancing of all or any portion of the First Lien Debt shall
constitute a repayment of such First Lien Debt and a release of the Lien on the
Collateral in favor of the First Lien Creditor. Nothing contained in this
Section 5.3(c) shall in any manner relieve the Second Lien Creditor from its
obligations under Section 1.8 of the Note and the Security Agreement with
respect to certain other future creditors of the Debtor.

 

(d) The Debtor agrees that any promissory note evidencing the Second Lien Debt
shall at all times include the following language (or language to similar effect
approved by First Lien Creditor):

 

“Anything herein to the contrary notwithstanding, the liens and security
interests securing the obligations evidenced by this promissory note, the
exercise of any right or remedy with respect thereto, and certain of the rights
of the holder hereof are subject to the provisions of the Intercreditor
Agreement dated as of March __, 2019 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Intercreditor Agreement”), by and
between SALLYPORT COMMERCIAL FINANCE, LLC, as First Lien Creditor, and LIND
GLOBAL MACRO FUND, L.P., as Second Lien Creditor. In the event of any conflict
between the terms of the Intercreditor Agreement and this promissory note, the
terms of the Intercreditor Agreement shall govern and control.”

 

5.4 Bailee for Perfection.

 

(a) First Lien Creditor and Second Lien Creditor each agree to hold, control or
otherwise acquire possession of, that part of the Collateral that is in its
possession or control (or in the possession or control of its agents or bailees)
to the extent that possession or control thereof is taken to perfect a Lien
thereon under the UCC or other applicable law (such Collateral being referred to
as the “Pledged Collateral”), as bailee and as a non-fiduciary representative,
on behalf of and for the benefit of, Second Lien Creditor or First Lien
Creditor, as applicable (such bailment and agency being intended, among other
things, to satisfy the requirements of Sections 8-301(a)(2), 9-313(c), 9-104,
9-105, 9-106, and 9-107 of the UCC), solely for the purpose of perfecting the
security interest granted under the Second Lien Documents or the First Lien
Documents, as applicable, subject to the terms and conditions of this Section
5.4. Unless and until the Payment in Full of First Lien Priority Debt, Second
Lien Creditor agrees to promptly notify First Lien Creditor of any Pledged
Collateral held by it or by any other Second Lien Claimholder, and, immediately
upon the request of First Lien Creditor at any time prior to the Payment in Full
of First Lien Priority Debt, Second Lien Creditor agrees to deliver to First
Lien Creditor any such Pledged Collateral held by it or by any other Second Lien
Claimholder, together with any necessary endorsements (or otherwise allow First
Lien Creditor to obtain control of such Pledged Collateral).

 

 26 

 

 

(b) First Lien Creditor shall have no obligation whatsoever to Second Lien
Creditor or any other Second Lien Claimholder to ensure that the Pledged
Collateral is genuine or owned by any of Debtor or to preserve rights or
benefits of any person except as expressly set forth in this Section 5.4. Second
Lien Creditor shall have no obligation whatsoever to First Lien Creditor or any
other First Lien Claimholder to ensure that the Pledged Collateral is genuine or
owned by the Debtor or to preserve rights or benefits of any person except as
expressly set forth in this Section 5.4. The duties or responsibilities of First
Lien Creditor under this Section 5.4 shall be limited solely to holding or
controlling the Pledged Collateral as bailee and non-fiduciary representative in
accordance with this Section 5.4 and delivering the Pledged Collateral upon a
Payment in Full of First Lien Priority Debt as provided in Section 5.8. The
duties or responsibilities of Second Lien Creditor under this Section 5.4 shall
be limited solely to holding or controlling the Pledged Collateral as bailee and
non-fiduciary representative in accordance with this Section 5.4.

 

(c) First Lien Creditor acting pursuant to this Section 5.4 shall not have by
reason of the First Lien Collateral Documents, the Second Lien Collateral
Documents, or this Agreement a fiduciary relationship in respect of Second Lien
Creditor or any other Second Lien Claimholder. Second Lien Creditor acting
pursuant to this Section 5.4 shall not have by reason of the First Lien
Collateral Documents, the Second Lien Collateral Documents, or this Agreement a
fiduciary relationship in respect of First Lien Creditor or any other First Lien
Claimholder.

 

(d) Upon the Payment in Full in cash of all First Priority Lien Debt, First Lien
Creditor shall, to the extent permitted by applicable law, deliver the remaining
tangible Pledged Collateral (if any) together with any necessary endorsements,
first, to Second Lien Creditor to the extent Second Lien Debt remain outstanding
as confirmed in writing by Second Lien Creditor, and, to the extent that Second
Lien Creditor confirms no Second Lien Debt are outstanding, second, to the
Debtor to the extent no First Lien Debt or Second Lien Debt remain outstanding
(in each case, so as to allow such person to obtain possession or control of
such Pledged Collateral). At such time, First Lien Creditor further agrees to
take all other action reasonably requested by Second Lien Creditor at the
expense of the Debtor (including amending any outstanding control agreements) to
enable Second Lien Creditor to obtain a first priority security interest in the
Collateral.

 

5.5 Injunctive Relief. Should any Second Lien Claimholder in any way take,
attempt to, or threaten to take any action contrary to terms of this Agreement
with respect to the Collateral, or fail to take any action required by this
Agreement, First Lien Creditor or any other First Lien Claimholder may obtain
relief against such Second Lien Claimholder by injunction, specific performance,
or other appropriate equitable relief, it being understood and agreed by Second
Lien Creditor that (a) the First Lien Claimholders’ damages from such actions
may at that time be difficult to ascertain and may be irreparable, and (b) each
Second Lien Claimholder waives any defense that the Debtor or First Lien
Claimholders cannot demonstrate damage or be made whole by the awarding of
damages. Should any other First Lien Claimholder in any way take, attempt to, or
threaten to take any action contrary to terms of this Agreement with respect to
the Collateral, or fail to take any action required by this Agreement, Second
Lien Creditor or any Second Lien Claimholder or the Debtor may obtain relief
against such First Lien Claimholder by injunction, specific performance, or
other appropriate equitable relief, it being understood and agreed by First Lien
that (i) the Second Lien Claimholders’ damages from such actions may at that
time be difficult to ascertain and may be irreparable, and (ii) each First Lien
Claimholder waives any defense that the Debtor or Second Lien Claimholders
cannot demonstrate damage or be made whole by the awarding of damages. First
Lien Creditor and Second Lien Creditor hereby irrevocably waive any defense
based on the adequacy of a remedy at law and any other defense which might be
asserted to bar the remedy of specific performance in any action which may be
brought by First Lien Creditor or the other First Lien Claimholders or Second
Lien Creditor or the other Second Lien Claimholders, as the case may be.

 

 27 

 

 

5.6 Transfer of Pledged Collateral to Second Lien Creditor.

 

(a) First Lien Creditor hereby agrees that upon the Payment in Full of First
Lien Priority Debt, to the extent permitted by applicable law, upon the written
request of Second Lien Creditor (with all costs and expenses in connection
therewith to be for the account of Second Lien Creditor and to be paid by
Debtor):

 

(i) First Lien Creditor shall, without recourse or warranty, take commercially
reasonable steps to transfer the possession and control of the Pledged
Collateral, if any, then in its possession or control to Second Lien Creditor,
except in the event and to the extent (A) such Collateral is sold, liquidated,
or otherwise disposed of by First Lien Creditor or any other First Lien
Claimholder or by the Debtor as provided herein in full or partial satisfaction
of any of the First Lien Debt or (B) it is otherwise required by any order of
any court or other governmental authority or applicable law; and

 

(ii) in connection with the terms of any collateral access agreement, whether
with a landlord, processor, warehouseman, or other third party or any control
agreement, First Lien Creditor shall notify the other parties thereto that its
rights thereunder have been assigned to Second Lien Creditor (to the extent such
assignment is not prohibited by the terms of such agreement) and shall confirm
to such parties that Second Lien Creditor is thereafter the “Agent” (or other
comparable term) as such term is used in any such agreement and is otherwise
entitled to the rights of the secured party under such agreement.

 

(b) The foregoing provision shall not impose on First Lien Creditor or any other
First Lien Claimholder any obligations which would conflict with prior perfected
claims therein in favor of any other person or any order or decree of any court
or other governmental authority or any applicable law or give rise to risk of
legal liability.

 

SECTION 6. Insolvency Proceedings.

 

6.1 Enforceability and Continuing Priority. This Agreement shall be applicable
both before and after the commencement of any Insolvency Proceeding and all
converted or succeeding cases in respect thereof. The relative rights of
Claimholders in or to any distributions from or in respect of any Collateral or
proceeds of Collateral, shall continue after the commencement of any Insolvency
Proceeding. Accordingly, the provisions of this Agreement are intended to be and
shall be enforceable as a subordination agreement within the meaning of Section
510 of the Bankruptcy Code.

 

 28 

 

 

6.2 Financing. If the Debtor shall be subject to any Insolvency Proceeding and
if First Lien Creditor consents to the use of cash collateral (as such term is
defined in Section 363(a) of the Bankruptcy Code; herein, “Cash Collateral”), on
which First Lien Creditor has a Lien or consents to the Debtor obtaining
financing provided under Section 364 of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law (such financing, a “DIP Financing”), and
if such Cash Collateral use or DIP Financing, as applicable, meets the
applicable DIP Financing Conditions, then Second Lien Creditor unconditionally
agrees that it will consent to such Cash Collateral use or raise no objection to
such DIP Financing, as applicable (other than objections to the failure to grant
adequate protection that Second Lien Creditor is permitted to seek under Section
6.5 in connection therewith), and, if DIP Financing is involved, Second Lien
Creditor will subordinate its Liens in the Collateral (and in any other assets
of the Debtor that may serve as collateral (including avoidance actions, or the
proceeds thereof) for such DIP Financing) to the Liens securing such DIP
Financing. If such Cash Collateral use or DIP Financing, as applicable, meets
some, but not all, of the applicable DIP Financing Conditions, then Second Lien
Creditor unconditionally agrees that it will only withhold its consent to such
Cash Collateral use or will only raise an objection to such DIP Financing based
upon the DIP Financing Condition(s) which are not met and will not withhold its
consent or object on any other basis (other than objections to the failure to
grant adequate protection that Second Lien Creditor is permitted to seek under
Section 6.5 in connection therewith) and, if DIP Financing is involved and any
permitted objection of Second Lien Creditor is withdrawn, overruled, or
otherwise eliminated, Second Lien Creditor will subordinate its Liens in the
Collateral (and in any other assets of the Debtor that may serve as collateral
(including avoidance actions, or the proceeds thereof) for such DIP Financing)
to the Liens securing such DIP Financing. If the proposed DIP Financing meets
the applicable DIP Financing Conditions, Second Lien Creditor agrees that it
shall not, and nor shall any of the Second Lien Claimholders, directly or
indirectly, provide, offer to provide, or support any DIP Financing secured by a
Lien senior to or pari passu with the Liens securing the First Lien Priority
Debt; provided, however, that the First Lien Creditor may withhold its consent
or object to any DIP Financing proposed by Second Lien Creditor or any Second
Lien Claimholder which is proposed if First Lien Creditor has not proposed or
consented to DIP Financing which satisfies the DIP Financing Conditions. If, in
connection with any Cash Collateral use or DIP Financing, any Liens on the
Collateral held by the First Lien Claimholders to secure the First Lien Debt are
subject to a surcharge or are subordinated to an administrative priority claim,
a professional fee “carve-out,” or fees owed to the United States Trustee, and
so long as the amount of such surcharge, claim, carve out or fee is reasonable
under the circumstances, then the Liens on the Collateral of the Second Lien
Claimholders securing the Second Lien Debt shall also be subordinated to such
interest or claim and shall remain subordinated to the Liens on the Collateral
of the First Lien Claimholders consistent with this Agreement.

 

6.3 Sales. Second Lien Creditor agrees that it will consent to, and will not
object or oppose a motion to Dispose of any Collateral free and clear of the
Liens or other claims or interests in favor of the Second Lien Creditor under
Section 363 or Section 1129 of the Bankruptcy Code if (a) the requisite First
Lien Claimholders have consented to such Disposition of such Collateral, (b)
such motion does not impair, subject to the priorities set forth in this
Agreement, the rights of the Second Lien Claimholders under Section 363(k) of
the Bankruptcy Code (so long as the right of the Second Lien Claimholders to
offset its claim against the purchase price only arises after the First Lien
Priority Debt has been paid in full in cash), (c) either (i) pursuant to court
order, the Liens of the Second Lien Claimholders attach to the net proceeds of
the Disposition with the same priority and validity as the Liens held by the
Second Lien Claimholders on such Collateral, and the Liens remain subject to the
terms of this Agreement, or (ii) the proceeds of the Disposition are applied in
accordance with Section 4.1, and (d) the net cash proceeds of the Disposition
that are applied to First Lien Priority Debt permanently reduce the First Lien
Debt to the extent provided in Section 4.1. The foregoing to the contrary
notwithstanding, the Second Lien Claimholders may raise any objections to such
Disposition of the Collateral that could be raised by a creditor of the Debtor
whose claims are not secured by Liens on such Collateral, provided such
objections are not inconsistent with any other term or provision of this
Agreement and are not based on their status as secured creditors (without
limiting the foregoing, Second Lien Creditors may not raise any objections based
on rights afforded by Sections 363(e) and (f) of the Bankruptcy Code to secured
creditors (or any comparable provision of any other Bankruptcy Law) with respect
to the Liens granted to Second Lien Creditor in respect of such assets).

 

 29 

 

 

6.4 Relief from the Automatic Stay. Until the Payment in Full of First Lien
Priority Debt has occurred, Second Lien Creditor agrees not to (a) seek (or
support any other person seeking) relief from the automatic stay or any other
stay in any Insolvency Proceeding in respect of the Collateral, without the
prior written consent of First Lien Creditor; provided, that Second Lien
Creditor may seek relief from the automatic stay or any other stay in any
Insolvency Proceeding in respect of the Collateral if and to the extent that
First Lien Creditor has obtained relief from or modification of such stay in
respect of the Collateral, or (b) oppose any request by the First Lien Creditor
or any other First Lien Claimholder to seek relief from the automatic stay or
any other stay in any Insolvency Proceeding in respect of the Collateral.

 

6.5 Adequate Protection.

 

(a) In any Insolvency Proceeding involving the Debtor, Second Lien Creditor
agrees that no Second Lien Claimholder shall object to or contest,

 

(i) any request by First Lien Creditor or other First Lien Claimholder for
adequate protection of their interest in the Collateral, including replacement
or additional Liens on post-petition assets;

 

(ii) any (x) objection by First Lien Creditor or First Lien Claimholders to any
motion, relief, action, or proceeding based on First Lien Creditor or First Lien
Claimholders claiming a lack of adequate protection or (y) request by any First
Lien Claimholder for relief from the automatic stay; or

 

(iii) the payment of interest, fees, expenses or other amounts to First Lien
Creditor or any other First Lien Claimholder under Section 506(b) of the
Bankruptcy Code.;

 

(b) In any Insolvency Proceeding involving the Debtor:

 

(i) if any one or more First Lien Claimholders are granted adequate protection
in the form of an additional or replacement Lien (on existing or future assets
the Debtor) in connection with any DIP Financing or use of Cash Collateral, then
First Lien Creditor agrees that Second Lien Creditor shall also be entitled to
seek, without objection from First Lien Claimholders, adequate protection in the
form of an additional or replacement Lien (on such existing or future assets the
Debtor), which additional or replacement Lien, if obtained, shall be subordinate
to the Liens securing the First Lien Debt (including those under a DIP
Financing) on the same basis as the other Liens securing the Second Lien Debt
are subordinate to the First Lien Debt under this Agreement;

 

 30 

 

 

(ii) no Second Lien Claimholder may seek adequate protection except for adequate
protection permitted pursuant to Section 6.5(a)(iv) or adequate protection in
the form of an additional or replacement Lien in and to existing or future
assets the Debtor, and Second Lien Creditor further agrees that First Lien
Creditor shall also be entitled to seek, without objection from the Second Lien
Claimholders, a senior adequate protection Lien in and to such existing or
future assets the Debtor as security for the First Lien Debt and that any
adequate protection Lien securing the Second Lien Debt shall be subordinated to
such senior adequate protection Lien securing the First Lien Debt on the same
basis as the other Liens securing the Second Lien Debt are subordinated to the
Liens securing the First Lien Debt under this Agreement;

 

(iii) if any one or more First Lien Claimholders are granted adequate protection
in the form of a super-priority or other administrative expense claim in
connection with any DIP Financing or use of Cash Collateral, then First Lien
Creditor agrees that Second Lien Creditor shall also be entitled to seek,
without objection from First Lien Claimholders, adequate protection in the form
of a super-priority or other administrative expense claim (as applicable), which
super-priority or other administrative expense claim, if obtained, shall be
subordinate to the super-priority or other administrative expense claim of the
First Lien Claimholders (such subordination to include an express provision that
the Second Lien Claimholders will not object to (and will consent to) a plan of
reorganization that is accepted by the requisite affirmative vote of all classes
composed of the secured claims of First Lien Claimholders based upon the failure
of such plan of reorganization to pay the Second Lien Claimholders’
super-priority or other administrative expense claims in full in accordance with
Section 1129(a)(9)(A) of the Bankruptcy Code);

 

(iv) if any one or more Second Lien Claimholders are granted adequate protection
in the form of a super-priority or other administrative expense claim in
connection with any DIP Financing or use of Cash Collateral, then Second Lien
Creditor agrees that First Lien Creditor shall also be entitled to seek, without
objection from Second Lien Claimholders, adequate protection in the form of a
super-priority or other administrative expense claim (as applicable), which
super-priority or other administrative expense claim, if obtained, shall be
senior to the super-priority or other administrative expense claim of the Second
Lien Claimholders; and

 

(v) Second Lien Creditor (A) may seek, without objection from the First Lien
Claimholders, adequate protection with respect to the Second Lien Claimholders’
rights in the Collateral in the form of periodic cash payments in an amount not
exceeding interest at the non-default contract rate, together with payment of
reasonable out-of-pocket expenses, and (B) without the consent of First Lien
Creditor, shall not seek any other adequate protection in the form of cash
payments with respect to their rights in the Collateral.

 

 31 

 

 

(c) Neither Second Lien Creditor nor any other Second Lien Claimholder shall
object to, oppose, or challenge the determination of the extent of any Liens
held by the First Lien Creditor or any other First Lien Claimholder or the value
of any claims of the First Lien Creditor or any other First Lien Claimholder
under Section 506(a) of the Bankruptcy Code or any claim by the First Lien
Creditor or any other First Lien Claimholder for allowance in any Insolvency
Proceeding of First Lien Debt consisting of post-petition interest, fees, or
expenses.

 

(d) Neither First Lien Creditor nor any other First Lien Claimholder shall
object to, oppose, or challenge the determination of the extent of any Liens
held by the Second Lien Creditor or any other Second Lien Claimholders or the
value of any claims of the Second Lien Creditor or any other Second Lien
Claimholders under Section 506(a) of the Bankruptcy Code or any claim by the
Second Lien Creditor or any other Second Lien Claimholders for allowance in any
Insolvency Proceeding of Second Lien Debt consisting of post-petition interest,
fees, or expenses.

 

6.6 Specific Sections of the Bankruptcy Code. Second Lien Creditor shall not
object to, oppose, support any objection, or take any other action to impede,
the right of any First Lien Claimholder to make an election under Section
1111(b)(2) of the Bankruptcy Code. The Second Lien Creditor, for itself and on
behalf of the Second Lien Claimholders, waives any claim they may hereafter have
against First Lien Creditor or any First Lien Claimholder arising out of the
election by First Lien Creditor or any other First Lien Claimholder of the
application of Section 1111(b)(2) of the Bankruptcy Code. The Second Lien
Creditor, for itself and on behalf of the Second Lien Claimholders, agrees that
they will not, directly or indirectly, assert or support the assertion of, and
hereby waive any right that they may to assert or support the assertion of any
claim under Section 506(c) or the “equities of the case” exception of Section
552(b) of the Bankruptcy Code as against First Lien Creditor or any other First
Lien Claimholder or any of the Collateral to the extent securing the First Lien
Debt.

 

6.7 No Waiver. Subject to Section 3.1(a) and the other provisions of this
Section 6, nothing contained herein shall prohibit or in any way limit any First
Lien Claimholder from objecting in any Insolvency Proceeding involving the
Debtor to any action taken by any Second Lien Claimholder, including the seeking
by any Second Lien Claimholder of adequate protection or the assertion by any
Second Lien Claimholder of any of its rights and remedies under the Second Lien
Documents.

 

6.8 Avoidance Issues. If any First Lien Claimholder is required in any
Insolvency Proceeding or otherwise to turn over, disgorge, or otherwise pay to
the estate of the Debtor any amount paid in respect of First Lien Debt (or if
any First Lien Claimholder elects to do so upon the advice of counsel in
connection with the settlement of any claims for turn over or disgorgement) (a
“Recovery”), then such First Lien Claimholder shall be entitled to a
reinstatement of the First Lien Debt with respect to all such amounts, and all
rights, interests, priorities, and privileges recognized in this Agreement shall
apply with respect to any such Recovery. If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair, or otherwise affect the obligations of the parties hereto
from such date of reinstatement and, to the extent the First Lien Cap was
decreased in connection with such payment of the First Lien Debt, the First Lien
Cap shall be increased to such extent.

 

 32 

 

 

6.9 Plan of Reorganization.

 

(a) If, in any Insolvency Proceeding involving the Debtor, debt obligations of
the reorganized debtor secured by Liens upon any property of the reorganized
debtor are distributed pursuant to a confirmed plan of reorganization or similar
dispositive restructuring plan, both on account of First Lien Debt and on
account of Second Lien Debt, then, to the extent the debt obligations
distributed on account of the First Lien Debt and on account of the Second Lien
Debt are secured by Liens upon the same property, the provisions of this
Agreement will survive the distribution of such debt obligations pursuant to
such plan and will apply with like effect to the Liens securing such debt
obligations.

 

(b) The provisions of Section 1129(b)(1) of the Bankruptcy Code notwithstanding,
the Second Lien Claimholders agree that they will not propose, support, or vote
in favor of any plan of reorganization of the Debtor that is inconsistent with
the priorities set forth in Section 2.1 and Section 4.1 of this Agreement.

 

(c) If, in connection with an Insolvency Proceeding involving the Debtor, the
Second Lien Claimholders receive any cash, debt, or equity securities on account
of Second Lien Secured Claims (other than Permitted Reorganization Securities),
the Second Lien Creditor or the other Second Lien Claimholders, as applicable,
shall turnover such cash, claims, or securities to First Lien Creditor for
application in accordance with Section 4.1 (and subject to the proviso to
Section 4.1), unless such distribution is made under a confirmed plan of
reorganization of the Debtor that is accepted by the requisite affirmative vote
of all classes composed of the secured claims of First Lien Claimholders. Second
Lien Creditor irrevocably authorizes and empowers First Lien Creditor, in the
name of each Second Lien Claimholder, to demand, sue for, collect, and receive
any and all such distributions in respect of any Second Lien Secured Claim to
which the First Lien Claimholders are entitled hereunder. In furtherance of the
foregoing, First Lien Creditor is hereby authorized to make any such
endorsements as agent for Second Lien Creditor or any such Second Lien
Claimholders. This authorization is coupled with an interest and is irrevocable
until the Payment in Full of First Lien Priority Debt.

 

SECTION 7. Reliance; Waivers; Etc.

 

7.1 Reliance. Other than any reliance on the terms of this Agreement, First Lien
Creditor acknowledges that it and such First Lien Claimholders have,
independently and without reliance on Second Lien Creditor or any other Second
Lien Claimholder, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into such
First Lien Documents and be bound by the terms of this Agreement and they will
continue to make their own credit decision in taking or not taking any action
under the First Lien Account Agreement or this Agreement. Second Lien Creditor
acknowledges that it and the Second Lien Claimholders have, independently and
without reliance on First Lien Creditor or any other First Lien Claimholder, and
based on documents and information deemed by them appropriate, made their own
credit analysis and decision to enter into each of the Second Lien Documents and
be bound by the terms of this Agreement and they will continue to make their own
credit decision in taking or not taking any action under the Second Lien
Documents or this Agreement.

 

 33 

 

 

7.2 No Warranties or Liability. First Lien Creditor acknowledges and agrees that
each of Second Lien Creditor and the other Second Lien Claimholders have made no
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectibility, or enforceability
of any of the Second Lien Documents, the ownership of any Collateral, or the
perfection or priority of any Liens thereon. Except as otherwise expressly
provided herein, the Second Lien Claimholders will be entitled to manage and
supervise their respective loans and extensions of credit under the Second Lien
Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate. Second Lien Creditor acknowledges and agrees that
First Lien Creditor and the other First Lien Claimholders have made no express
or implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability, or enforceability of any of
the First Lien Documents, the ownership of any Collateral, or the perfection or
priority of any Liens thereon. Except as otherwise expressly provided herein,
the First Lien Claimholders will be entitled to manage and supervise their
respective loans and extensions of credit under their respective First Lien
Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate. Second Lien Creditor and the other Second Lien
Claimholders shall have no duty to First Lien Creditor or any other First Lien
Claimholder, and First Lien Creditor and the other First Lien Claimholders shall
have no duty to Second Lien Creditor or any other Second Lien Claimholder, to
act or refrain from acting in a manner that allows, or results in, the
occurrence or continuance of an event of default or default under any agreements
with the Debtor (including the First Lien Documents and the Second Lien
Documents), regardless of any knowledge thereof which they may have or be
charged with.

 

7.3 No Waiver of Lien Priorities.

 

(a) No right of First Lien Creditor or any other First Lien Claimholder to
enforce any provision of this Agreement or any First Lien Document shall at any
time in any way be prejudiced or impaired by any claim by the Debtor relative to
any act or failure to act on the part of the Debtor or by any act or failure to
act by First Lien Creditor or any other First Lien Claimholder, or by any
noncompliance by any person with the terms, provisions, and covenants of this
Agreement, any of the First Lien Documents or any of the Second Lien Documents,
regardless of any knowledge thereof which First Lien Creditor or any other First
Lien Claimholder may have (or be otherwise charged with). No right of Second
Lien Creditor or any other Second Lien Claimholder to enforce any provision of
this Agreement or any Second Lien Document shall at any time in any way be
prejudiced or impaired by any act or failure to act on the part of the Debtor or
by any claim by the Debtor relative to any act or failure to act by Second Lien
Creditor or any other Second Lien Claimholder with respect to the terms,
provisions, and covenants of any of the Second Lien Documents.

 

(b) Without in any way limiting the generality of Section 7.3(a) (but subject to
the provisions of Section 5.3(a) and the other terms hereof), First Lien
Creditor and the other First Lien Claimholders may, at any time and from time to
time in accordance with the First Lien Documents or applicable law, without the
consent of, or notice to, Second Lien Creditor or any other Second Lien
Claimholder, without incurring any liabilities to Second Lien Creditor or any
other Second Lien Claimholder and without impairing or releasing the Lien
priorities and other benefits provided in this Agreement (even if any right of
subrogation or other right or remedy of Second Lien Creditor or any other Second
Lien Claimholder is affected, impaired, or extinguished thereby) do any one or
more of the following without the prior written consent of Second Lien Creditor:

 

 34 

 

 

(i) change the manner, place, or terms of payment or change or extend the time
of payment of, or amend, renew, exchange, increase, or alter, the terms of any
of the First Lien Debt or any Lien on any First Lien Collateral or guarantee
thereof or any liability of the Debtor, or any liability incurred directly or
indirectly in respect thereof (including any increase in or extension of the
First Lien Debt, without any restriction as to the tenor or terms of any such
increase or extension) or otherwise amend, renew, exchange, extend, modify, or
supplement in any manner any Liens held by First Lien Creditor or any other
First Lien Claimholder, the First Lien Debt, or any of the First Lien Documents;

 

(ii) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the First Lien Collateral or any
liability of the Debtor to First Lien Creditor or any other First Lien
Claimholder, or any liability incurred directly or indirectly in respect
thereof;

 

(iii) settle or compromise any First Lien Debt or any other liability of the
Debtor or any security therefor or any liability incurred directly or indirectly
in respect thereof and apply any sums by whomsoever paid and however realized to
any liability (including the First Lien Debt) in any manner or order; and

 

(iv) exercise or delay in or refrain from exercising any right or remedy against
the Debtor or any other person, elect any remedy and otherwise deal freely with
the Debtor or any First Lien Collateral and any security and any guarantor or
any liability of the Debtor to First Lien Creditor or any other First Lien
Claimholder or any liability incurred directly or indirectly in respect thereof.

 

(c) Without in any way limiting the generality of Section 7.3(a) (but subject to
the all of the other terms, restrictions, covenants, and agreements contained in
this Agreement (including, without limitation, Sections 4.2 and 5.3(b) and the
other terms hereof), Second Lien Creditor and the other Second Lien Claimholders
may, at any time and from time to time in accordance with the Second Lien
Documents or applicable law, without the consent of, or notice to, First Lien
Creditor or any other First Lien Claimholder, without incurring any liabilities
to First Lien Creditor or any other First Lien Claimholder and without impairing
or releasing the Lien priorities and subordinations provided in this Agreement
do any one or more of the following without the prior written consent of First
Lien Creditor:

 

(i) change the manner, place, or terms of payment or change or extend the time
of payment of, or amend, renew, exchange, increase, or alter, the terms of any
of the Second Lien Debt or guarantee thereof or any liability of the Debtor, or
any liability incurred directly or indirectly in respect thereof (including any
increase in or extension of the Second Lien Debt, without any restriction as to
the tenor or terms of any such increase or extension);

 

 35 

 

 

(ii) settle or compromise any Second Lien Debt or any other liability of the
Debtor or any liability incurred directly or indirectly in respect thereof and
apply any sums in respect of regularly scheduled payments of interest by
whomsoever paid and however realized to the payment of regularly scheduled
interest payments in any manner or order; and

 

(iii) deal freely with the Debtor and any guarantor or any liability of the
Debtor to Second Lien Creditor or any other Second Lien Claimholders or any
liability incurred directly or indirectly in respect thereof.

 

(d) Except as otherwise provided herein, Second Lien Creditor also agrees that
First Lien Creditor and the other First Lien Claimholders shall have no
liability to Second Lien Creditor or any other Second Lien Claimholder, and
Second Lien Creditor hereby waives any claim against First Lien Creditor or any
other First Lien Claimholder arising out of any and all actions which First Lien
Creditor or any other First Lien Claimholder may, pursuant to the terms hereof,
take, permit or omit to take with respect to:

 

(i) the First Lien Documents;

 

(ii) the collection of the First Lien Debt; or

 

(iii) the foreclosure upon, or sale, liquidation, or other disposition of, or
the failure to foreclose upon, or sell, liquidate, or otherwise dispose of, any
First Lien Collateral. Second Lien Creditor agrees that First Lien Creditor and
the other First Lien Claimholders have no duty to them in respect of the
maintenance or preservation of the First Lien Collateral, the First Lien Debt,
or otherwise.

 

(e) Until the Payment in Full of First Lien Priority Debt, Second Lien Creditor
agrees not to assert and hereby waives, to the fullest extent permitted by law,
any right to demand, request, plead, or otherwise assert, or otherwise claim the
benefit of, any marshaling, appraisal, valuation, or other similar right that
may otherwise be available under applicable law with respect to the Collateral
or any other similar rights a junior secured creditor may have under applicable
law.

 

7.4 Obligations Unconditional. For so long as this Agreement is in full force
and effect, all rights, interests, agreements, and obligations of First Lien
Creditor and the other First Lien Claimholders and Second Lien Creditor and the
other Second Lien Claimholders, respectively, hereunder shall remain in full
force and effect irrespective of:

 

(a) any lack of validity or enforceability of any First Lien Documents or any
Second Lien Documents;

 

(b) except as otherwise expressly restricted in this Agreement, any change in
the time, manner, or place of payment of, or in any other terms of, all or any
of the First Lien Debt or Second Lien Debt, or any amendment or waiver or other
modification, including any increase in the amount thereof, whether by course of
conduct or otherwise, of the terms of any First Lien Document or any Second Lien
Document;

 

 36 

 

 

(c) except as otherwise expressly restricted in this Agreement, any exchange of
any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the First Lien Debt or Second Lien Debt
or any guarantee thereof;

 

(d) the commencement of any Insolvency Proceeding in respect of the Debtor; or

 

(e) any other circumstances which otherwise might constitute a defense available
to the Debtor in respect of the First Lien Debt, the First Lien Creditor, any
other First Lien Claimholder, the Second Lien Debt, the Second Lien Creditor, or
any other Second Lien Claimholder.

 

SECTION 8. Representations and Warranties.

 

8.1 Representations and Warranties of Each Party. Each party hereto represents
and warrants to the other parties hereto as follows:

 

(a) Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.

 

(b) This Agreement has been duly executed and delivered by such party and
constitutes a legal, valid and binding obligation of such party, enforceable in
accordance with its terms.

 

(c) The execution, delivery, and performance by such party of this Agreement (i)
do not require any consent or approval of, registration or filing with or any
other action by any governmental authority and (ii) will not violate any
provision of law, statute, rule or regulation, or of the certificate or articles
of incorporation or other constitutive documents or by-laws of such party or any
order of any governmental authority or any provision of any indenture, agreement
or other instrument binding upon such party.

 

8.2 Representations and Warranties of Each Agent. First Lien Creditor and Second
Lien Creditor each represents and warrants to the other that it has been
authorized by the First Lien Claimholders or the Second Lien Claimholders, as
applicable, under the First Lien Account Agreement or the Second Lien Credit
Agreements, as applicable, to enter into this Agreement and that each of the
agreements, covenants, waivers, and other provisions hereof is valid, binding,
and enforceable against the First Lien Creditor or Second Lien Creditor, as
applicable, as fully as if they were parties hereto.

 

8.3 Survival. All representations and warranties made by one party hereto in
this Agreement shall be considered to have been relied upon by the other party
hereto and shall survive the execution and delivery of this Agreement,
regardless of any investigation made by any such other party.

 

 37 

 

 

SECTION 9. Miscellaneous.

 

9.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any of the First Lien Documents or any of the
Second Lien Documents, the provisions of this Agreement shall govern and
control.

 

9.2 Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of lien subordination and the First Lien
Claimholders may continue, at any time and without notice to Second Lien
Creditor or any Second Lien Claimholder, to extend credit and other financial
accommodations to or for the benefit of the Debtor constituting First Lien
Priority Debt in reliance hereof. First Lien Creditor, for itself and on behalf
of First Lien Claimholders, and Second Lien Creditor, for itself and on behalf
of Second Lien Claimholder, each hereby waive any right it may have under
applicable law to revoke this Agreement or any of the provisions of this
Agreement. The terms of this Agreement shall survive, and shall continue in full
force and effect, in any Insolvency Proceeding. Any provision of this Agreement
that is prohibited or unenforceable shall not invalidate the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. All references to the Debtor shall include the Debtor as
debtor and debtor in possession and any receiver or trustee for the Debtor in
any Insolvency Proceeding. This Agreement shall terminate and be of no further
force and effect:

 

(a) with respect to First Lien Creditor, the other First Lien Claimholders, and
the First Lien Debt, on the date that the First Lien Debt is paid in U.S.
Dollars in full in cash or immediately available funds and all commitments, if
any, to extend credit to the Debtor are terminated or have expired; and

 

(b) with respect to Second Lien Creditor, the other Second Lien Claimholders,
and the Second Lien Debt, on the date that the Second Lien Debt is paid in U.S.
Dollars in full in cash or immediately available funds and all commitments, if
any, to extend credit to the Debtor are terminated or have expired.

 

9.3 Amendments; Waivers. No amendment, modification, or waiver of any of the
provisions of this Agreement shall be effective unless the same shall be in
writing signed on behalf of each party hereto or its authorized agent and each
waiver, if any, shall be a waiver only with respect to the specific instance
involved and shall in no way impair the rights of the parties making such waiver
or the obligations of the other parties to such party in any other respect or at
any other time. For the purposes of clarification, it is hereby agreed and
acknowledged by all parties hereto that neither the consent nor signature of the
Debtor or any of their respective Subsidiaries or other Affiliates shall be
required for any amendment, modification, or waive of any of the provisions of
this Agreement.

 

 38 

 

 

9.4 Information Concerning Financial Condition of the Debtor. First Lien
Creditor and the other First Lien Claimholders, on the one hand, and Second Lien
Creditor and the other Second Lien Claimholders, on the other hand, shall each
be responsible for keeping themselves informed of (a) the financial condition of
the Debtor and all endorsers or guarantors of the First Lien Debt or the Second
Lien Debt and (b) all other circumstances bearing upon the risk of nonpayment of
the First Lien Debt or the Second Lien Debt. First Lien Creditor and the other
First Lien Claimholders shall have no duty to advise Second Lien Creditor or any
other Second Lien Claimholder of information known to it or them regarding such
condition or any such circumstances or otherwise. Second Lien Creditor and the
other Second Lien Claimholders shall have no duty to advise First Lien Creditor
or any other First Lien Claimholder of information known to it or them regarding
such condition or any such circumstances or otherwise. In the event First Lien
Creditor or any other First Lien Claimholder, in its or their sole discretion,
undertakes at any time or from time to time to provide any such information to
Second Lien Creditor or any other Second Lien Claimholder, it or they shall be
under no obligation:

 

(a) to make, and First Lien Creditor and the other First Lien Claimholders shall
not make, any express or implied representation or warranty, including with
respect to the accuracy, completeness, truthfulness, or validity of any such
information so provided;

 

(b) to provide any additional information or to provide any such information on
any subsequent occasion;

 

(c) to undertake any investigation; or

 

(d) to disclose any information, which pursuant to accepted or reasonable
commercial practices, such party wishes to maintain confidential or is otherwise
required to maintain confidential.

 

9.5 Subrogation. With respect to any payments or distributions in cash,
property, or other assets that Second Lien Creditor or any other Second Lien
Claimholder pays over to First Lien Creditor or any other First Lien Claimholder
under the terms of this Agreement, Second Lien Creditor and the other Second
Lien Claimholders shall be subrogated to the rights of First Lien Creditor and
the other First Lien Claimholders; provided, that Second Lien Creditor hereby
agrees not to assert or enforce any such rights of subrogation it may acquire as
a result of any payment hereunder until the Payment in Full of all First Lien
Priority Debt has occurred. Any payments or distributions in cash, property or
other assets received by Second Lien Creditor or any other Second Lien
Claimholder that are paid over to First Lien Creditor or the First Lien
Claimholders pursuant to this Agreement shall not reduce any of the Second Lien
Debt.

 

9.6 SUBMISSION TO JURISDICTION; WAIVERS.

 

(a) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY, AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY:

 

(i) ACCEPTS GENERALLY AND UNCONDITIONALLY THE JURISDICTION AND VENUE OF SUCH
COURTS;

 

(ii) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

 

 39 

 

 

(iii) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 9.7; AND

 

(iv) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (iii) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH PROCEEDING IN
ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT.

 

(b) EACH OF THE PARTIES HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER. THE SCOPE
OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT
MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER HEREOF,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE; MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 9.6(b) AND EXECUTED BY
FIRST LIEN CREDITOR AND SECOND LIEN CREDITOR), AND THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS, OR MODIFICATIONS HERETO. IN
THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

 

9.7 Notices. All notices to the Second Lien Claimholders and the First Lien
Claimholders permitted or required under this Agreement shall also be sent to
Second Lien Creditor and First Lien Creditor, respectively. Unless otherwise
specifically provided herein, any notice hereunder shall be in writing and may
be personally served or sent by telefacsimile or United States mail or courier
service or electronic mail and shall be deemed to have been given when delivered
in person or by courier service and signed for against receipt thereof, upon
receipt of telefacsimile or electronic mail, or 3 Business Days after depositing
it in the United States mail with postage prepaid and properly addressed. For
the purposes hereof, the addresses of the parties hereto shall be as may be
designated by such party in a written notice to all of the other parties:

 

 40 

 

 

If to the First Lien Creditor:

 

Sallyport Commercial Finance, LLC



14100 Southwest FWY, Ste. #210
Sugar Land, TX 77478
Telephone: (832)939-9450
Email: nhart@sallyportcf.com



Attention: Nick Hart

 

If to the Second Lien Creditor:

 

Lind Global Macro Fund, LP
c/o The Lind Partners LLC
444 Madison Avenue, Floor 41
New York, NY 10022
Telephone: (646) 395-3931
Email: jeaston@thelindpartners.com and

           notice@thelindpartners.com
Attention: Jeff Easton

 

With a copy (which shall not constitute notice) to:

 

Morgan, Lewis & Bockius LLP
One Federal Street
Boston, MA 02110
Telephone: (617) 951-8000
Email: bryan.keighery@morganlewis.com
Attention: Bryan S. Keighery

 

9.8 Further Assurances. First Lien Creditor and Second Lien Creditor each agrees
to take such further action and shall execute and deliver such additional
documents and instruments (in recordable form, if requested) as First Lien
Creditor or Second Lien Creditor may reasonably request to effectuate the terms
of and the Lien priorities contemplated by this Agreement, all at the expense of
the Debtor. In furtherance of the foregoing, (a) the First Lien Creditor agrees
that, if there is a Refinancing of the Second Lien Debt and if the agent or
other representative of the holders of the indebtedness that Refinances the
Second Lien Debt so requests, it will execute and deliver either an
acknowledgement of the joinder of such agent or representative to this Agreement
or an agreement with such agent or representative identical to this Agreement
(subject to changing names of parties, documents and addresses, as appropriate)
in favor of any such agent or representative, and (b) the Second Lien Creditor
agrees that, (i) if there is a Refinancing of the First Lien Debt and if the
agent or other representative of the holders of the indebtedness that Refinances
the First Lien Debt so requests, it will execute and deliver either an
acknowledgement of the joinder of such agent or representative to this Agreement
or an agreement with such agent or representative identical to this Agreement
(subject to changing names of parties, documents and addresses, as appropriate)
in favor of any such agent or representative.

 

 41 

 

 

9.9 APPLICABLE LAW. THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK. EACH OF
THE PARTIES HERETO AGREES THAT THIS AGREEMENT RELATES TO A TRANSACTION COVERING
IN THE AGGREGATE NOT LESS THAN $250,000.

 

9.10 Binding on Successors and Assigns. This Agreement shall be binding upon
First Lien Creditor, the First Lien Claimholders, Second Lien Creditor, the
Second Lien Claimholders, and their respective successors and assigns.

 

9.11 Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

 

9.12 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement or such other document or instrument, as applicable.

 

9.13 No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of and bind
each of the First Lien Claimholders and the Second Lien Claimholders. In no
event shall the Debtor be a third party beneficiary of this Agreement.

 

9.14 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of First Lien Creditor and the other First Lien Claimholders, on the one
hand, and Second Lien Creditor and the other Second Lien Claimholders on the
other hand. Neither the Debtor nor any other creditor thereof shall have any
rights hereunder and the Debtor may not rely on the terms hereof. Nothing in
this Agreement shall impair, as between the Debtor and First Lien Creditor and
the other First Lien Claimholders, or as between the Debtor and Second Lien
Creditor and the other Second Lien Claimholders, the obligations the Debtor to
pay principal, interest, fees and other amounts as provided in the First Lien
Documents and the Second Lien Documents, respectively.

 

9.15 Costs and Attorneys Fees. In the event it becomes necessary for First Lien
Creditor, any other First Lien Claimholder, Second Lien Creditor, or any other
Second Lien Claimholder to commence or become a party to any proceeding or
action to enforce the provisions of this Agreement, the court or body before
which the same shall be tried shall award to the prevailing party (only if the
prevailing party did not institute such proceeding or action) all costs and
expenses thereof, including reasonable attorneys fees, the usual and customary
and lawfully recoverable court costs, and all other expenses in connection
therewith.

 

 42 

 

 

9.16 Integration. This Agreement reflects the entire understanding of the
parties with respect to the subject matter hereof and shall not be contradicted
or qualified by any other agreement, oral or written, before the date hereof.

 

9.17 Reciprocal Rights. The parties agree that the provisions of Sections 2.3,
2.4(b), 3, 4.2, 4.5, 5.1, 5.2, 5.4, 5.5, 6.2, 6.3, 6.4, 6.5, 6.6, 6.7, 6.8,
6.9(b) and 9.5, including, as applicable, the defined terms referenced therein
(but only to the extent used therein), which govern the relationship, and
certain rights, restrictions, and agreements, between the First Lien Creditor
and the other First Lien Claimholders with respect to the First Lien Debt, on
the one hand, and the Second Lien Creditor and the other Second Lien
Claimholders with respect to the Second Lien Debt, on the other hand, (a) shall,
from and after the Payment in Full of First Lien Priority Debt and until the
payment in full of the Second Lien Priority Debt, apply to and govern, mutatis
mutandis, the relationship between the Second Lien Creditor and the other Second
Lien Claimholders with respect to the Second Lien Priority Debt, on the one
hand, and the First Lien Creditor and the other First Lien Claimholders with
respect to the Excess First Lien Debt, on the other hand, and (b) shall, from
and after both the Payment in Full of First Lien Priority Debt and the payment
in full of Second Lien Priority Debt, and until the payment in full in cash of
the Excess First Lien Debt and the termination or expiration of all commitments,
if any, to extend credit that would constitute Excess First Lien Debt, apply to
and govern, mutatis mutandis, the relationship between the First Lien Creditor
and the other First Lien Claimholders with respect to the Excess First Lien
Debt, on the one hand, and the Second Lien Creditor and the other Second Lien
Claimholders with respect to the Excess Second Lien Debt, on the other hand.

 

9.18 Transitional Arrangements. This Agreement shall supersede the Original
Intercreditor Agreement on the date hereof. Upon the effectiveness of this
Agreement, the rights and obligations of the respective parties under the
Original Intercreditor Agreement shall be subsumed within and governed by this
Agreement.

 

[signature pages follow]

 

 43 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  SALLYPORT COMMERCIAL FINANCE, LLC,   as First Lien Creditor         By: /s/
Nick Hart   Name: Nick Hart   Title: President

 

   

 

 

  LIND GLOBAL MACRO FUND, L.P.,   as Second Lien Creditor   By: Lind Global
Partners LLC, its general partner         By: /s/ Jeff Easton   Name: Jeff
Easton   Title: Managing Director

 

   

 

 

ACKNOWLEDGMENT

 

The Debtor hereby acknowledge that it has received a copy of the foregoing
Amended and Restated Intercreditor Agreement (as in effect on the date hereof,
the “Initial Intercreditor Agreement”) and agree to recognize all rights granted
by the Initial Intercreditor Agreement to First Lien Creditor, the other First
Lien Claimholders, Second Lien Creditor, and the other Second Lien Claimholders,
waive the provisions of Section 9-615(a) of the UCC in connection with the
application of proceeds of Collateral in accordance with the provisions of the
Initial Intercreditor Agreement, agree that they will not do any act or perform
any obligation which is not in accordance with the agreements set forth in the
Initial Intercreditor Agreement. Debtor further acknowledges and agrees that it
is not an intended beneficiary or third party beneficiary under the Initial
Intercreditor Agreement, as amended, restated, supplemented, or otherwise
modified hereafter.

 

ACKNOWLEDGED AS OF THE DATE FIRST WRITTEN ABOVE:

 

  BOXLIGHT CORPORATION         By: /s/ Michael Pope   Title: President

 

   

